
  Greece 1975 (rev. 2008)
  
  

  
  Subsequently amended 


Preamble


In the name of the Holy and Consubstantial and Indivisible Trinity



PART 1. Basic Provisions



SECTION I. The Form of Government



Article 1




1. The form of government of Greece is that of a parliamentary republic.




2. Popular sovereignty is the foundation of government.




3. All powers derive from the People and exist for the People and the Nation; they shall be exercised as specified by the Constitution.



Article 2




1. Respect and protection of the value of the human being constitute the primary obligations of the State.




2. Greece, adhering to the generally recognised rules of international law, pursues the strengthening of peace and of justice, and the fostering of friendly relations between peoples and States.



SECTION II. Relations of Church and State



Article 3




1. The prevailing religion in Greece is that of the Eastern Orthodox Church of Christ. The Orthodox Church of Greece, acknowledging our Lord Jesus Christ as its head, is inseparably united in doctrine with the Great Church of Christ in Constantinople and with every other Church of Christ of the same doctrine, observing unwaveringly, as they do, the holy apostolic and synodal canons and sacred traditions. It is autocephalous and is administered by the Holy Synod of serving Bishops and the Permanent Holy Synod originating thereof and assembled as specified by the Statutory Charter of the Church in compliance with the provisions of the Patriarchal Tome of June 29, 1850 and the Synodal Act of September 4, 1928.




2. The ecclesiastical regime existing in certain districts of the State shall not be deemed contrary to the provisions of the preceding paragraph.




3. The text of the Holy Scripture shall be maintained unaltered. Official translation of the text into any other form of language, without prior sanction by the Autocephalous Church of Greece and the Great Church of Christ in Constantinople, is prohibited.



PART 2. Individual and Social Rights



Article 4




1. All Greeks are equal before the law.




2. Greek men and women have equal rights and equal obligations.




3. All persons possessing the qualifications for citizenship as specified by law are Greek citizens. Withdrawal of Greek citizenship shall be permitted only in case of voluntary acquisition of another citizenship or of undertaking service contrary to national interests in a foreign country, under the conditions and procedures more specifically provided by law.




4. Only Greek citizens shall be eligible for public service, except as otherwise provided by special laws.




5. Greek citizens contribute without distinction to public charges in proportion to their means.




6. Every Greek capable of bearing arms is obliged to contribute to the defence of the Fatherland as provided by law.




7. Titles of nobility or distinction are neither conferred upon nor recognized in Greek citizens.



Interpretative clause


The provision of paragraph 6 does not Preclude that the law provides for the mandatory performance of other services, within or outside the armed forces (alternative service), by those having a substantiated conscientious objection to performing armed service or, generally, military duties.



Article 5




1. All persons shall have the right to develop freely their personality and to participate in the social, economic and political life of the country, insofar as they do not infringe the rights of others or violate the Constitution and the good usages.




2. All persons living within the Greek territory shall enjoy full protection of their life, honour and liberty irrespective of nationality, race or language and of religious or political beliefs. Exceptions shall be permitted only in cases provided by international law.


The extradition of aliens prosecuted for their action as freedom-fighters shall be prohibited.




3. Personal liberty is inviolable. No one shall be prosecuted, arrested, imprisoned or otherwise confined except when and as the law provides.




4. Individual administrative measures restrictive of the free movement or establishment in the country, and of the free exit and entrance therein of any Greek are prohibited. Restrictive measures of such content may only be imposed as an attendant penalty by a criminal court ruling, in exceptional cases of emergency and only in order to prevent the commitment of criminal acts, as specified by law.




5. All persons have the right to the protection of their health and of their genetic identity. Matters relating to the protection of every person against biomedical interventions shall be specified by law.



Interpretative clause


Paragraph 4 does not preclude the prohibition of exit from the country for persons being prosecuted on criminal charges by act of the public prosecutor, or the imposition of measures necessary for the protection of public health or the health of sick persons, as specified by law.



Article 5A




1. All persons have the right to information, as specified by law. Restrictions to this right may be imposed by law only insofar as they are absolutely necessary and justified for reasons of national security, of combating crime or of protecting rights and interests of third parties.




2. All persons have the right to participate in the Information Society. Facilitation of access to electronically transmitted information, as well as of the production, exchange and diffusion thereof, constitutes an obligation of the State, always in observance of the guarantees of articles 9, 9A and 19.



Article 6




1. No person shall be arrested or imprisoned without a reasoned judicial warrant which must be served at the moment of arrest or detention pending trial, except when caught in the act of committing a crime.




2. A person who is arrested in the act of committing a crime or on a warrant shall be brought before the competent examining magistrate within twenty-four hours of his arrest at the latest; should the arrest be made outside the seat of the examining magistrate, within the shortest time required to transfer him thereto. The examining magistrate must, within three days from the day the person was brought before him, either release the detainee or issue a warrant of imprisonment. Upon application of the person brought before him or in case of force majeure confirmed by decision of the competent judicial council, this time-limit shall be extended by two days.




3. Should either of these time-limits elapse before action has been taken, any warden or other officer, civil or military servant, responsible for the detention of the arrested person must release him immediately. Violators shall be punished for illegal detention and shall be liable to restore any damage caused to the sufferer and to pay him a monetary compensation for pain and suffering, as specified by law.




4. The maximum duration of detention pending trial shall be specified by law; such detention may not exceed a period of one year in the case of felonies or six months in the case of misdemeanours. In entirely exceptional cases, these maximum limits may be extended by six or three months respectively, by decision of the competent judicial council.


It is prohibited to exceed these maximum limits of detention pending trial, by successively applying this measure to separate acts of the same case.



Article 7




1. There shall be no crime, nor shall punishment be inflicted unless specified by law in force prior to the perpetration of the act, defining the constitutive elements of the act. In no case shall punishment more severe than that specified at the time of the perpetration of the act be inflicted.




2. Torture, any bodily maltreatment, impairment of health or the use of psychological violence, as well as any other offence against human dignity are prohibited and punished as provided by law.




3. The general confiscation of property is prohibited. The death penalty shall not be imposed, except in the cases provided by law for felonies perpetrated in time of war and related thereto.




4. The conditions under which the State, following a judicial decision, shall indemnify persons unjustly or illegally convicted, detained pending trial, or otherwise deprived of their personal liberty shall be provided by law.



Article 8


No person shall be deprived of the judge assigned to him by law against his will.


Judicial committees or extraordinary courts, under any name whatsoever, shall not be constituted.



Article 9




1. Every person's home is a sanctuary. The private and family life of the individual is inviolable. No home search shall be made, except when and as specified by law and always in the presence of representatives of the judicial power.




2. Violators of the preceding provision shall be punished for violating the home's asylum and for abuse of power, and shall be liable for full damages to the sufferer, as specified by law.



Article 9A


All persons have the right to be protected from the collection, processing and use, especially by electronic means, of their personal data, as specified by law. The protection of personal data is ensured by an independent authority, which is constituted and operates as specified by law.



Article 10




1. Each person, acting on his own or together with others, shall have the right, observing the laws of the State, to petition in writing public authorities, who shall be obliged to take prompt action in accordance with provisions in force, and to give a written and reasoned reply to the petitioner as provided by law.




2. Prosecution of the person who has submitted a petition for punishable acts contained therein shall be permitted only after notification of the final decision of the authority to which the petition was addressed has taken place and after permission of this authority has been obtained.




3. The competent service or authority is obliged to reply to requests for the provision of information and for the supply of documents, especially certificates, supporting documents and attestations, within a set deadline not exceeding 60 days, as specified by law. In case this deadline elapses without action or in case of unlawful refusal, in addition to any other sanctions and consequences at law, special monetary compensation is also paid to the applicant, as specified by law.



Article 11




1. Greeks shall have the right to assemble peaceably and unarmed.




2. The police may be present only at outdoor public assemblies. Outdoor assemblies may be prohibited by a reasoned police authority decision, in general if a serious threat to public security is imminent, and in a specific area, if a serious disturbance of social and economic life is threatened, as specified by law.



Article 12




1. Greeks shall have the right to form nonprofit associations and unions, in compliance with the law, which, however, may never subject the exercise of this right to prior permission.




2. An association may not be dissolved for violation of the law or of a substantial provision of its statutes, except by court judgment.




3. The provisions of the preceding paragraph shall apply, as the case may be, to unions of persons not constituting an association.




4. Agricultural and urban cooperatives of all types shall be self-governed according to the provisions of the law and of their statutes: they shall be under the protection and supervision of the State which is obliged to provide for their development.




5. Establishment by law of compulsory cooperatives serving purposes of common benefit or public interest or common exploitation of farming areas or other wealth producing sources shall be permitted, on condition however that the equal treatment of all participants shall be assured.



Article 13




1. Freedom of religious conscience is inviolable. The enjoyment of civil rights and liberties does not depend on the individual's religious beliefs.




2. All known religions shall be free and their rites of worship shall be performed unhindered and under the protection of the law. The practice of rites of worship is not allowed to offend public order or the good usages. Proselytism is prohibited.




3. The ministers of all known religions shall be subject to the same supervision by the State and to the same obligations towards it as those of the prevailing religion.




4. No person shall be exempt from discharging his obligations to the State or may refuse to comply with the laws by reason of his religious convictions.




5. No oath shall be imposed or administered except as specified by law and in the form determined by law.



Article 14




1. Every person may express and propagate his thoughts orally, in writing and through the press in compliance with the laws of the State.




2. The press is free. Censorship and all other preventive measures are prohibited.




3. The seizure of newspapers and other publications before or after circulation is prohibited.


Seizure by order of the public prosecutor shall be allowed exceptionally after circulation and in case of:







a.
an offence against the Christian or any other known religion,






b.
an insult against the person of the President of the Republic,






c.
a publication which discloses information on the composition, equipment and set-up of the armed forces or the fortifications of the country, or which aims at the violent overthrow of the regime or is directed against the territorial integrity of the State,






d.
an obscene publication which is obviously offensive to public decency, in the cases stipulated by law.






4. In all the cases specified under the preceding paragraph, the public prosecutor must, within twenty-four hours from the seizure, submit the case to the judicial council which, within the next twenty-four hours, must rule whether the seizure is to be maintained or lifted; otherwise it shall be lifted ipso jure. An appeal may be lodged with the Court of Appeals and the Supreme Civil and Criminal Court by the publisher of the newspaper or other printed matter seized and by the public prosecutor.




5. Every person offended by an inaccurate publication or broadcast has the right to reply. and the information medium has a corresponding obligation for full and immediate redress. Every person offended by an insulting or defamatory publication or broadcast has also the right to reply, and the information medium has a corresponding obligation to immediately publish or transmit the reply. The manner in which the right to reply is exercised and in which full and immediate redress is assured or publication and transmission of the reply is made, shall be specified by law.




6. After at least three convictions within five years for the criminal acts defined under paragraph 3, the court shall order the definitive ban or the temporary suspension of the publication of the paper and, in severe cases, shall prohibit the convicted person from practising the profession of journalist as specified by law. The ban or suspension of publication shall be effective as of the date the court order becomes irrevocable.




7. Matters relating to the civil and criminal liability of the press and of the other information media and to the expeditious trial of relevant cases, shall be specified by law.




8. The conditions and qualifications requisite for the practice of the profession of journalist shall be specified by law.




9. The ownership status, the financial situation and the means of financing of information media must be made known as specified by law. The measures and restrictions necessary for fully ensuring transparency and plurality in information shall be specified by law. The concentration of the control of more than one information media of the same type or of different types is prohibited. More specifically, concentration of more than one electronic information media of the same type is prohibited, as specified by law. The capacity of owner, partner, major shareholder or managing director of an information media enterprise, is incompatible with the capacity of owner, partner, major shareholder or managing director of an enterprise that undertakes towards the Public Administration or towards a legal entity of the wider public sector to perform works or to supply goods or services. The prohibition of the previous section extends also over all types of intermediary persons, such as spouses, relatives, financially dependent persons or companies. The specific regulations, the sanctions, which may extend to the point of revocation of the license of a radio or television station and to the point of prohibition of the conclusion or to the annulment of the pertinent contract, as well as the means of control and the guarantees for the prevention of infringements of the previous sections, shall be determined by law.



Article 15




1. The protective provisions for the press in the preceding article shall not be applicable to films, sound recordings, radio, television or any other similar medium for the transmission of speech or images.




2. Radio and television shall be under the direct control of the State. The control and imposition of administrative sanctions belong to the exclusive competence of the National Radio and Television Council, which is an independent authority, as specified by law. The direct control of the State, which may also assume the form of a prior permission status, shall aim at the objective and on equal terms transmission of information and news reports, as well as of works of literature and art, at ensuring the quality level of programs mandated by the social mission of radio and television and by the cultural development of the Country, as well as at the respect of the value of the human being and the protection of childhood and youth.


Matters relating to the mandatory and free of charge transmission of the workings of the Parliament and of its committees, as well as of the electoral campaign messages of the political parties by radio and television, shall be specified by law.



Article 16




1. Art and science, research and teaching shall be free and their development and promotion shall be an obligation of the State. Academic freedom and freedom of teaching shall not exempt anyone from his duty of allegiance to the Constitution.




2. Education constitutes a basic mission for the State and shall aim at the moral, intellectual, professional and physical training of Greeks, the development of national and religious consciousness and at their formation as free and responsible citizens.




3. The number of years of compulsory education shall be no less than nine.




4. All Greeks are entitled to free education on all levels at State educational institutions. The State shall provide financial assistance to those who distinguish themselves, as well as to students in need of assistance or special protection, in accordance with their abilities.




5. Education at university level shall be provided exclusively by institutions which are fully self-governed public law legal persons. These institutions shall operate under the supervision of the State and are entitled to financial assistance from it; they shall operate on the basis of statutorily enacted by-laws. Merging or splitting of university level institutions may take place notwithstanding any contrary provisions, as a law shall provide.


A special law shall define all matters pertaining to student associations and the participation of students therein.




6. Professors of university level institutions shall be public functionaries. The remaining teaching personnel likewise perform a public function, under the conditions specified by law. The statutes of respective institutions shall define matters relating to the status of all the above.


Professors of university level institutions shall not be dismissed prior to the lawful termination of their term of service, except in the cases of the substantive conditions provided by article 88 paragraph 4 and following a decision by a council constituted in its majority of highest judicial functionaries, as specified by law.


The retirement age of professors of university level institutions shall be determined by law; until such law is issued, professors on active service shall retire ipso jure at the end of the academic year at which they have reached the age of sixty-seven.




7. Professional and any other form of special education shall be provided by the State, through schools of a higher level and for a time period not exceeding three years, as specifically provided by law which also defines the professional rights of the graduates of such schools.




8. The conditions and terms for granting a license for the establishment and operation of schools not owned by the State, the supervision of such and the professional status of teaching personnel therein shall be specified by law.


The establishment of university level institutions by private persons is prohibited.




9. Athletics shall be under the protection and the ultimate supervision of the State.


The State shall make grants to and shall control all types of athletic associations, as specified by law. The use of grants in accordance with the purpose of the associations receiving them shall also be specified by law.



Article 17




1. Property is under the protection of the State; rights deriving there from, however, may not be exercised contrary to the public interest.




2. No one shall be deprived of his property except for public benefit which must be duly proven, when and as specified by statute and always following full compensation corresponding to the value of the expropriated property at the time of the court hearing on the provisional determination of compensation. In cases in which a request for the final determination of compensation is made, the value at the time of the court hearing of the request shall be considered.


If the court hearing for the final determination of compensation takes place after one year has elapsed from the court hearing for the provisional determination, then, for the determination of the compensation the value at the time of the court hearing for the final determination shall be taken into account. In the decision declaring an expropriation, specific justification must be made of the possibility to cover the compensation expenditure. Provided that the beneficiary consents thereto, the compensation may be also paid in kind, especially in the form of granting ownership over other property or of granting rights over other property.




3. Any change in the value of expropriated property occurring after publication of the act of expropriation and resulting exclusively there from shall not be taken into account.




4. Compensation is determined by the competent courts. Such compensation may also be determined provisionally by the court after hearing or summoning the beneficiary, who may be obliged, at the discretion of the court, to furnish a commensurate guarantee in order to collect the compensation, as provided by the law. Notwithstanding article 94, a law may provide for the establishment of a uniform jurisdiction, for all disputes and cases relating to expropriation, as well as for conducting the relevant trials as a matter of priority. The manner in which pending trials are continued, may be regulated by the same law.


Prior to payment of the final or provisional compensation, all rights of the owner shall remain intact and occupation of the property shall not be allowed.


In order for works of a general importance for the economy of the country to be carried out, it is possible that, by special decision of the court which is competent for the final or the provisional determination of the compensation, the execution of works even prior to the determination and payment of the compensation is allowed, provided that a reasonable part of the compensation is paid and that full guarantee is provided in favour of the beneficiary of the compensation, as provided by law. The second period of the first section applies accordingly also to these cases.


Compensation in the amount determined by the court must in all cases be paid within one and one half years at the latest from the date of publication of the decision regarding provisional determination of compensation payable, and in cases of a direct request for the final determination of compensation, from the date of publication of the court ruling, otherwise the expropriation shall be revoked ipso jure.


The compensation as such is exempt from any taxes, deductions or fees.




5. The cases in which compulsory compensation shall be paid to the beneficiaries for lost income from expropriated property until the time of payment of the compensation shall be specified by law.




6. In the case of execution of works serving the public benefit or being of a general importance to the economy of the country, a law may allow the expropriation in favour of the State of wider zones beyond the areas necessary for the execution of the works. The said law shall specify the conditions and terms of such expropriation, as well as the matters pertaining to the disposal for public or public utility purposes in general, of areas expropriated in excess of those required.




7. The digging of underground tunnels at the appropriate depth without compensation, may be allowed by law for the execution of works of evident public utility for the State, public law legal persons, local government agencies, public utility agencies and public enterprises, on condition that the normal exploitation of the property situated above shall not be hindered.



Article 18




1. The ownership and disposal of mines, quarries, caves, archaeological sites and treasures, mineral, running and underground waters and underground resources in general, shall be regulated by special laws.




2. The ownership, exploitation and administration of lagoons and large lakes, as well as the general disposal of areas resulting from the draining of such, shall be regulated by law.




3. Requisitions of property for the needs of the armed forces in case of war or mobilization, or for the purpose of facing an immediate social emergency that may endanger public order or health, shall be regulated by special laws.




4. The redistribution of agricultural areas for the purpose of exploiting the land more profitably, as well as the adoption of measures to prevent excessive parcelling or to facilitate restructuring of small parcelled farm holdings, shall be allowed in accordance with the procedure specified by special law.




5. In addition to the cases specified in the preceding paragraphs, the law may provide for other necessary deprivations of the free use and enjoyment of property, owing to special circumstances. The law shall specify the obligor and the procedure of payment to the person entitled to compensation for the use or enjoyment, which must be commensurate to the conditions present on each occasion.


Measures imposed in accordance with this paragraph shall be lifted as soon as the special reasons that necessitated them cease to exist. In case of undue prolongation of the measures, the Supreme Administrative Court shall decide on their revocation, by categories of cases, upon recourse by any person having a legitimate interest.




6. A law may regulate the disposal of abandoned lands for the purpose of revalorising them to the benefit of the national economy and the rehabilitation of destitute farmers. The same law shall provide for the matters of partial or full compensation of owners, in case of their reappearance within a reasonable time limit.




7. Compulsory joint ownership of adjoining properties in urban areas may be introduced by law, if independent rebuilding on the said properties or some of them does not conform with the applicable or prospective building regulations in the area.




8. Farmlands belonging to the Patriarchal Monasteries of Aghia Anastasia Pharmacolytria in Chalkidiki, of Vlatadhes in Thessaloniki and Ioannis the Evangelist Theologos in Patmos, with the exception of the dependencies thereof, cannot be subject to expropriation. Likewise the property in Greece of the Patriarchates of Alexandria, Antiocheia and Jerusalem and that of the Holy Monastery of Mount Sinai cannot be subject to expropriation.



Article 19




1. Secrecy of letters and all other forms of free correspondence or communication shall be absolutely inviolable. The guaranties under which the judicial authority shall not be bound by this secrecy for reasons of national security or for the purpose of investigating especially serious crimes, shall be specified by law.




2. Matters relating to the constitution, the operation and the functions of the independent authority ensuring the secrecy of paragraph 1 shall be specified by law.




3. Use of evidence acquired in violation of the present article and of articles 9 and 9A is prohibited.



Article 20




1. Every person shall be entitled to receive legal protection by the courts and may plead before them his views concerning his rights or interests, as specified by law.




2. The right of a person to a prior hearing also applies in any administrative action or measure adopted at the expense of his rights or interests.



Article 21




1. The family, being the cornerstone of the preservation and the advancement of the Nation, as well as marriage, motherhood and childhood, shall be under the protection of the State.




2. Families with many children, disabled war and peace-time veterans, war victims, widows and orphans, as well as persons suffering from incurable bodily or mental ailments are entitled to the special care of the State.




3. The State shall care for the health of citizens and shall adopt special measures for the protection of youth, old age, disability and for the relief of the needy.




4. The acquisition of a home by the homeless or those inadequately sheltered shall constitute an object of special State care.




5. Planning and implementing a demo- graphic policy, as well as taking of all necessary measures, is an obligation of the State.




6. People with disabilities have the right to benefit from measures ensuring their self-sufficiency, professional integration and participation in the social, economic and political life of the Country.



Article 22




1. Work constitutes a right and shall enjoy the protection of the State, which shall care for the creation of conditions of employment for all citizens and shall pursue the moral and material advancement of the rural and urban working population.


All workers, irrespective of sex or other distinctions, shall be entitled to equal pay for work of equal value.




2. General working conditions shall be determined by law, supplemented by collective labour agreements concluded through free negotiations and, in case of the failure of such, by rules determined by arbitration.




3. The matters relating to the conclusion of collective labour agreements by civil servants and the servants of local government agencies or of other public law legal persons, shall be specified by law.




4. Any form of compulsory work is prohibited.


Special laws shall determine the requisition of personal services in case of war or mobilization or to face defence needs of the country or urgent social emergencies resulting from disasters or liable to endanger public health, as well as the contribution of personal work to local government agencies to satisfy local needs.




5. The State shall care for the social security of the working people, as specified by law.



Interpretative clause


The general working conditions include the definition of the manner of collection and the agent obliged to collect and return to trade unions membership fees specified in their respective by-laws.



Article 23




1. The State shall adopt due measures safeguarding the freedom to unionise and the unhindered exercise of related rights against any infringement thereon within the limits of the law.




2. Strike constitutes a right to be exercised by lawfully established trade unions in order to protect and promote the financial and the general labour interests of working people.


Strikes of any nature whatsoever are prohibited in the case of judicial functionaries and those serving in the security corps. The right to strike shall be subject to the specific limitations of the law regulating this right in the case of public servants and employees of local government agencies and of public law legal persons as well as in the case of the employees of all types of enterprises of a public nature or of public benefit, the operation of which is of vital importance in serving the basic needs of the society as a whole. These limitations may not be carried to the point of abolishing the right to strike or hindering the lawful exercise thereof.



Article 24




1. The protection of the natural and cultural environment constitutes a duty of the State and a right of every person. The State is bound to adopt special preventive or repressive measures for the preservation of the environment in the context of the principle of sustainable development. Matters pertaining to the protection of forests and forest expanses in general shall be regulated by law. The compilation of a forest registry constitutes an obligation of the State. Alteration of the use of forests and forest expanses is prohibited, except where agricultural development or other uses imposed for the public interest prevail for the benefit of the national economy.




2. The master plan of the country, and the arrangement, development, urbanisation and expansion of towns and residential areas in general, shall be under the regulatory authority and the control of the State, in the aim of serving the functionality and the development of settlements and of securing the best possible living conditions.


The relevant technical choices and considerations are conducted according to the rules of science. The compilation of a national cadastre constitutes an obligation of the State.




3. For the purpose of designating an area as residential and of activating its urbanisation, properties included therein must participate, without compensation from the respective agencies, in the disposal of land necessary for the construction of roads, squares and public utility areas in general, and contribute toward the expenses for the execution of the basic public urban works, as specified by law.




4. The law may provide for the participation of property owners of an area designated as residential in the development and general accommodation of that area, on the basis of an approved town plan, in exchange for real estate or apartments of equal value in the parts of such areas that shall finally be designated as suitable for construction or in buildings of the same area.




5. The provisions of the preceding paragraphs shall also be applicable in the rehabilitation of existing residential areas. Spaces remaining free after rehabilitation shall be allotted to the creation of common utility areas or shall be sold to cover expenses incurred for the rehabilitation, as specified by law.




6. Monuments and historic areas and elements shall be under the protection of the State. A law shall provide for measures restrictive of private ownership deemed necessary for protection thereof, as well as for the manner and the kind of compensation payable to owners.



Interpretative clause


By forest or forest ecosystem is meant the organic whole of wild plants with woody trunk on the necessary area of ground which, together with the flora and fauna co-existing there, constitute, by means of their mutual interdependence and interaction, a particular biocoenosis (forest biocoenosis) and a particular natural environment (forest-derived). A forest expanse exists when the wild woody vegetation, either high or shrubbery, is sparse.



Article 25




1. The rights of the human being as an individual and as a member of the society and the principle of the welfare state rule of law are guaranteed by the State. All agents of the State shall be obliged to ensure the unhindered and effective exercise thereof. These rights also apply to the relations between individuals to which they are appropriate. Restrictions of any kind which, according to the Constitution, may be imposed upon these rights, should be provided either directly by the Constitution or by statute, should a reservation exist in the latter's favour, and should respect the principle of proportionality.




2. The recognition and protection of the fundamental and inalienable rights of man by the State aims at the achievement of social progress in freedom and justice.




3. The abusive exercise of rights is not permitted.




4. The State has the right to claim of all citizens to fulfil the duty of social and national solidarity.



PART 3. Organization and Functions of the State



SECTION I. Structure of the State



Article 26




1. The legislative powers shall be exercised by the Parliament and the President of the Republic.




2. The executive powers shall be exercised by the President of the Republic and the Government.




3. The judicial powers shall be exercised by courts of law, the decisions of which shall be executed in the name of the Greek People.



Article 27




1. No change in the boundaries of the Country can be made without a statute passed by an absolute majority of the total number of Members of Parliament.




2. Foreign military forces are not acceptable on Greek territory, nor may they remain in or traverse it, except as provided by law passed by an absolute majority of the total number of Members of Parliament.



Article 28




1. The generally recognised rules of international law, as well as international conventions as of the time they are ratified by statute and become operative according to their respective conditions, shall be an integral part of domestic Greek law and shall prevail over any contrary provision of the law. The rules of international law and of international conventions shall be applicable to aliens only under the condition of reciprocity.




2. Authorities provided by the Constitution may by treaty or agreement be vested in agencies of international organizations, when this serves an important national interest and promotes cooperation with other States. A majority of three-fifths of the total number of Members of Parliament shall be necessary to vote the law ratifying the treaty or agreement.




3. Greece shall freely proceed by law passed by an absolute majority of the total number of Members of Parliament to limit the exercise of national sovereignty, insofar as this is dictated by an important national interest, does not infringe upon the rights of man and the foundations of democratic government and is effected on the basis of the principles of equality and under the condition of reciprocity.



Interpretative clause


'Article 28' constitutes the foundation for the participation of the Country in the European integration process.



Article 29




1. Greek citizens possessing the right to vote may freely found and join political parties, the organization and activity of which must serve the free functioning of democratic government.


Citizens who have not yet acquired the right to vote may participate in youth sections of parties.




2. Political parties are entitled to receive financial support by the State for their electoral and operating expenses, as specified by law. A statute shall specify the guarantees of transparency concerning electoral expenses and, in general, the financial management of political parties, of Members of Parliament, parliamentary candidates and candidates for all degrees of local government. A statute shall impose the maximum limit of electoral expenses, may prohibit certain forms of pre-electoral promotion and shall specify the conditions under which violation of the relevant provisions constitutes a ground for the forfeiture of parliamentary office on the initiative of the special body of the following section. The audit of the electoral expenses of political parties and parliamentary candidates is carried out by a special body which is constituted also with the participation of senior magistrates, as specified by law. A law may also extend these regulations to candidates for other offices held through election.




3. Manifestations of any nature whatsoever in favour of or against a political party by magistrates and by those serving in the armed forces and the security corps, are absolutely prohibited. In the exercise of their duties, manifestations of any nature whatsoever in favour of or against a political party by public servants, employees of local government agencies, of other public law legal persons or of public enterprises or of enterprises of local government agencies or of enterprises whose management is directly or indirectly appointed by the State, by administrative act or by virtue of its capacity as shareholder, are absolutely prohibited.



SECTION II. The President of the Republic



CHAPTER 1. Election of the President



Article 30




1. The President of the Republic shall regulate the function of the institutions of the Republic. He shall be elected by Parliament for a term of five years, as specified in articles 32 and 33.




2. The office of the President shall be incompatible with any other office, position or function.




3. The presidential tenure commences upon the swearing-in of the President.




4. In case of war, the presidential tenure shall be extended until termination of the war.




5. Re-election of the same person as President is permitted only once.



Article 31


President of the Republic may be elected a person who is a Greek citizen for at least five years, is of Greek descent from the father's or mother's line, has attained the age of forty and has the capacity to vote.



Article 32




1. The President of the Republic shall be elected by the Parliament through vote by roll call in a special sitting called for this purpose by the Speaker at least one month before the expiration of the tenure of the incumbent President, as specified by the Standing Orders.


In case of permanent incapacity of the President of the Republic to discharge his duties, as specified in paragraph 2 of article 34, as well as in case of his resignation, demise, or removal from office in accordance with the provisions of the Constitution, the sitting of Parliament in order to elect a new President is called within ten days at the latest from the premature termination of the tenure of office by the previous President.




2. In all cases, the election of a President shall be made for a full term.




3. The person receiving a two-thirds majority of the total number of Members of Parliament shall be elected President of the Republic.


Should the said majority not be attained, the ballot shall be repeated after five days.


Should the second ballot fail to produce the required majority, the ballot shall once more be repeated after five days; the person receiving a three-fifths majority of the total number of Members of Parliament shall be elected President of the Republic.




4. Should the third ballot fail to produce the said qualified majority, Parliament shall be dissolved within ten days of the ballot, and elections for a new Parliament shall be called.


As soon as the Parliament thus elected shall have constituted itself as a body, it shall proceed through vote by roll call to elect the president of the Republic by a three-fifths majority of the total number of Members of Parliament.


Should the said majority not be attained, the ballot shall be repeated within five days and the person receiving an absolute majority of the votes of the total number of Members of Parliament shall be elected President of the Republic. Should this majority also not be attained, the ballot shall once more be repeated after five days between the two persons with the highest number of votes, and the person receiving a relative majority shall be deemed elected President of the Republic.




5. Should the Parliament be absent, a special session shall be convoked to elect the President of the Republic, as specified in paragraph 4.


If the Parliament has been dissolved in any way whatsoever, the election of the President of the Republic shall be postponed until the new Parliament shall have constituted itself as a body and within twenty days at the latest thereof, as specified in paragraphs 3 and 4 and in adherence with the provisions of paragraph I of article 34.




6. Should the procedure specified under the preceding paragraphs for the election of a new President not be completed on time, the incumbent President of the Republic shall continue to discharge his duties even after his term of office has expired, until a new President of the Republic is elected.



Interpretative clause


A President of the Republic who has resigned prior to the expiration of his tenure may not be a candidate in the elections resulting from his resignation.



Article 33




1. The President-elect shall assume the exercise of his duties on the day following the expiration of the term of the outgoing President or, in all other cases, on the day following his election.




2. Before assuming the exercise of his duties, the President of the Republic shall take the following oath before Parliament:


"I do swear in the name of the Holy and Consubstantial and Indivisible Trinity to safeguard the Constitution and the laws, to care for the faithful observance thereof, to defend the national independence and territorial integrity of the Country, to protect the rights and liberties of the Greeks and to serve the general interest and the progress of the Greek People".




3. A statute shall provide for the civil list of the President of the Republic and the functioning of services necessary for the discharge of his duties.



Article 34




1. Should the President of the Republic be absent abroad for more than ten days, or be deceased or resign or be removed from office or be incapable on any ground for the discharge of his duties, he shall be temporarily replaced by the Speaker of the Parliament; or if there is no Parliament, by the Speaker of the preceding Parliament and, should the latter refuse or not exist, by the Cabinet collectively.


During the term of replacement of the President, the provisions concerning the dissolution of Parliament, except in the case specified in article 32 paragraph 4, as well as the provisions relating to the dismissal of the Cabinet and recourse to a referendum as specified in article 38 paragraph 2 and article 44 paragraph 2, shall not be applicable.




2. Should the incapacity of the President of the Republic to discharge his duties be prolonged for a period exceeding thirty days, the Parliament is mandatorily convoked even if it has been dissolved, for the purpose of deciding, by a three-fifths majority of the total number of its members, if the situation calls for the election of a new President. In no case however may the election of a new President of the Republic be delayed for more than six months from the commencement of his replacement due to his incapacity.



CHAPTER 2. Powers and liability from the acts of the President



Article 35




1. No act of the President of the Republic shall be valid nor be executed unless it has been countersigned by the competent Minister who, by his signature alone shall be rendered responsible, and unless it has been published in the Government Gazette.


If the Cabinet has been relieved of its duties as provided by article 38 paragraph 1, and the Prime Minister fails to countersign the relative decree, this shall be signed by the President of the Republic alone.




2. By exception, the following acts shall not require countersignature:







a.
The appointment of the Prime Minister,






b.
The assignment of an exploratory mandate in accordance with article 37, paragraphs 2, 3 and 4,






c.
The dissolution of the Parliament in accordance with articles 32 paragraph 4, and 41 paragraph 1, if the Prime Minister fails to countersign, and in accordance with article 53 paragraph 1 if the Cabinet fails to countersign,






d.
The return to Parliament of a voted Bill or law proposal in accordance with article 42 paragraph 1,






e.
The staff appointments to the administrative services of the Presidency of the Republic.






3. The decree to proclaim a referendum on a Bill, as provided by article 44 paragraph 2, shall be countersigned by the Speaker of the Parliament.



Article 36




1. The President of the Republic, complying absolutely with the provisions of article 35 paragraph 1, shall represent the State internationally, declare war, conclude treaties of peace, alliance, economic cooperation and participation in international organizations or unions and he shall announce them to the Parliament with the necessary clarifications, whenever the interest and the security of the State thus allow.




2. Conventions on trade, taxation, economic cooperation and participation in international organizations or unions and all others containing concessions for which, according to other provisions of this Constitution, no provision can be made without a statute or which may burden the Greeks individually, shall not be operative without ratification by a statute voted by the Parliament.




3. Secret articles of a treaty may in no case reverse the open ones.




4. The ratification of international treaties may not be the object of delegation of legislative power as specified in article 43 paragraphs 2 and 4.



Article 37




1. The President of the Republic shall appoint the Prime Minister and on his recommendation shall appoint and dismiss the other members of the Cabinet and the Undersecretaries.




2. The leader of the party having the absolute majority of seats in Parliament shall be appointed Prime Minister. If no party has the absolute majority, the President of the Republic shall give the leader of the party with a relative majority an exploratory mandate in order to ascertain the possibility of forming a Government enjoying the confidence of the Parliament.




3. If this possibility cannot be ascertained, the President of the Republic shall give the exploratory mandate to the leader of the second largest party in Parliament, and if this proves to be unsuccessful, to the leader of the third largest party in Parliament. Each exploratory mandate shall be in force for three days. If all exploratory mandates prove to be unsuccessful, the President of the Republic summons all party leaders, and if the impossibility to form a Cabinet enjoying the confidence of the Parliament is confirmed, he shall attempt to form a Cabinet composed of all parties in Parliament for the purpose of holding parliamentary elections. If this fails, he shall entrust the President of the Supreme Administrative Court or of the Supreme Civil and Criminal Court or of the Court of Audit to form a Cabinet as widely accepted as possible to carry out elections and dissolves Parliament.




4. In cases that a mandate to form a Cabinet or an exploratory mandate is given in accordance with the aforementioned paragraphs, if the party has no leader or party spokesman, or if the leader or party spokesman has not been elected to Parliament, the President of the Republic shall give the mandate to a person proposed by the party's parliamentary group. The proposal for the assignment of a mandate must occur within three days of the Speaker's or his Deputy's communication to the President of the Republic about the number of seats possessed by each party in Parliament; the aforesaid communication must take place before any mandate is given.



Interpretative clause


As far as exploratory mandates are concerned, when parties have an equal number of seats in Parliament, the one having acquired more votes at the elections, precedes the other. A recently formed party with a parliamentary group, as provided by the Standing Orders of Parliament, follows an older one with an equal number of seats. In both these instances, exploratory mandates cannot be given to more than four parties.



Article 38




1. The President of the Republic shall relieve the Cabinet from its duties if the Cabinet resigns, or if Parliament withdraws its confidence, as specified in article 84. In such cases, the provisions of paragraphs 2, 3 and 4 of article 37 are analogously applied.


If the Prime Minister of the resigned Cabinet is also the leader or party spokesman of the party with an absolute majority of the total number of Members in Parliament, then the provision of article 37 paragraph 3, section c is analogously applied.




2. Should the Prime Minister resign, be deceased or be unable to discharge his duties due to reasons of health, the President of the Republic shall appoint as Prime Minister the person proposed by the parliamentary group of the party to which the departing Prime Minister belongs, provided that this has the absolute majority of the seats in Parliament. The proposal is made within three days at the latest from the resignation or demise of the Prime Minister or from the ascertainment of his inability to discharge his duties. In case no political party has the absolute majority of the seats in Parliament, paragraph 4 is analogously applied, followed by the second section of paragraph 2 and by paragraph 3 of the preceding article.


The inability of the Prime Minister to discharge his duties due to reasons of health is ascertained by the Parliament by virtue of a special decision, taken with the absolute majority of the total number of Members of Parliament, following a proposal by the parliamentary group of the party to which the Prime Minister belongs, provided that this has the absolute majority of the seats in Parliament. In every other case, the proposal is submitted by at least two fifths of the total number of Members of Parliament.


Until the appointment of the new Prime Minister, the duties of the Prime Minister are exercised by the first in order Deputy Prime Minister and, in case no Deputy Prime Ministers have been appointed, by the first in order Minister.



Interpretative clause


The provision of paragraph 2 is also applied in the case of replacement of the President of the Republic, as provided in article 34.



Article 39


[Repealed]



Article 40




1. The President of the Republic shall convoke Parliament to a regular session once a year as specified in article 64 paragraph 1 and to an extraordinary session whenever he shall judge this to be reasonable, and he shall proclaim the commencement and termination of each parliamentary term in person or through the Prime Minister.




2. The President of the Republic may suspend a parliamentary session only once, either by postponing its commencement or by adjourning it.




3. Suspension of a session may not be extended beyond a period of thirty days, nor may such suspension be repeated during the same session without the consent of Parliament itself.



Article 41




1. The President of the Republic may dissolve the Parliament when two Governments have resigned or have been voted down by Parliament and its composition fails to guarantee governmental stability. Elections are held by the Government enjoying the confidence of the dissolving Parliament. In all other cases the third section of paragraph 3 of article 37 is analogously applied.




2. The President of the Republic shall dissolve the Parliament on the proposal of the Cabinet which has received a vote of confidence, for the purpose of renewing the popular mandate, in view of dealing with a national issue of exceptional importance. Dissolution of the new Parliament for the same issue is precluded.




3. The decree concerning the dissolution of the Parliament, countersigned in the case of the preceding paragraph by the Cabinet, must contain a proclamation of elections within thirty days and the convocation of the new Parliament within another thirty days of the elections.




4. The Parliament elected following the dissolution of the previous one, may not be dissolved before the lapse of one year from its opening session except in those cases described in article 37 paragraph 3 and paragraph 1 of the present article.




5. The dissolution of the Parliament shall be compulsory in the case specified in article 32 paragraph 4.



Interpretative clause


In all cases and without any exception, the decree concerning the dissolution of Parliament must contain a proclamation of elections to be held within thirty days and the convocation of the new Parliament within thirty days of the elections.



Article 42




1. The President of the Republic shall promulgate and publish the statutes passed by the Parliament within one month of the vote. The President of the Republic may, within the time limit provided for in the preceding sentence, send back a Bill passed by Parliament, stating his reasons for this return.




2. A Bill sent back to Parliament by the President of the Republic shall be introduced to the Plenum and, if it is passed again by an absolute majority of the total number of members, following the procedure provided in article 76 paragraph 2, the President of the Republic is bound to promulgate and publish it within ten days of the second vote.




3. [Paragraph 3 repealed].



Article 43




1. The President of the Republic shall issue the decrees necessary for the execution of statutes: he may never suspend the application of laws nor exempt anyone from their execution.




2. The issuance of general regulatory decrees, by virtue of special delegation granted by statute and within the limits of such delegation, shall be permitted on the proposal of the competent Minister. Delegation for the purpose of issuing regulatory acts by other administrative organs shall be permitted in cases concerning the regulation of more specific matters or matters of local interest or of a technical and detailed nature.




3. [Paragraph 3 repealed by the 1986 Amendment].




4. By virtue of statutes passed by the Plenum of the Parliament, delegation may be given for the issuance of general regulatory decrees for the regulation of matters specified by such statutes in a broad framework. These statutes shall set out the general principles and directives of the regulation to be followed and shall set time-limits within which the delegation must be used.




5. Matters which, as specified in article 72 paragraph 1, belong to the competence of the plenary session of the Parliament, cannot be the object of delegation as specified in the preceding paragraph.



Article 44




1. Under extraordinary circumstances of an urgent and unforeseeable need, the President of the Republic may, upon the proposal of the Cabinet, issue acts of legislative content. Such acts shall be submitted to Parliament for ratification, as specified in the provisions of article 72 paragraph 1, within forty days of their issuance or within forty days from the convocation of a parliamentary session. Should such acts not be submitted to Parliament within the above time-limits or if they should not be ratified by Parliament within three months of their submission, they will henceforth cease to be in force.




2. The President of the Republic shall by decree proclaim a referendum on crucial national matters following a resolution voted by an absolute majority of the total number of Members of Parliament, taken upon proposal of the Cabinet.


A referendum on Bills passed by Parliament regulating important social matters, with the exception of the fiscal ones shall be proclaimed by decree by the President of the Republic, if this is decided by three-fifths of the total number of its members, following a proposal of two-fifths of the total number of its members, and as the Standing Orders and the law for the application of the present paragraph provide. No more than two proposals to hold a referendum on a Bill can be introduced in the same parliamentary term.


Should a Bill be voted, the time-limit stated in article 42 paragraph I begins the day the referendum is held.




3. The President of the Republic may under exceptional circumstances address messages to the People with the consent opinion of the Prime Minister. Those messages should be countersigned by the Prime Minister and published in the Government Gazette.



Article 45


The President of the Republic is the commander in chief of the Nation's Armed Forces, the command of which shall be exercised by the Government, as specified by law. The President shall also confer ranks on those serving therein, as specified by law.



Article 46




1. The President of the Republic shall appoint and dismiss public servants, in accordance with the law, except in cases specified by law.




2. The President of the Republic shall confer the established decorations in accordance with the provisions of the relevant law.



Article 47




1. The President of the Republic shall have the right, pursuant to a recommendation by the Minister of Justice and after consulting with a council composed in its majority of judges, to grant pardons, to commute or reduce sentences pronounced by the courts, and to revoke all consequences at law of sentences pronounced and served.




2. The President of the Republic shall have the right to grant pardon to a Minister convicted as provided in article 86, only with the consent of Parliament.




3. Amnesty may be granted only for political crimes, by statute passed by the Plenum of the Parliament with a majority of three-fifths of the total number of members.




4. Amnesty for common crimes may not be granted even by law.



Article 48




1. In case of war or mobilization owing to external dangers or an imminent threat against national security, as well as in case of an armed coup aiming to overthrow the democratic regime, the Parliament, issuing a resolution upon a proposal of the Cabinet, puts into effect throughout the State, or in parts thereof the statute on the state of siege, establishes extraordinary courts and suspends the force of the provisions of articles 5 paragraph 4, 6, 8, 9, 11, 12 paragraphs 1 to 4 included, 14, 19, 22 paragraph 3, 23, 96 paragraph 4, and 97, in whole or in part. The President of the Republic publishes the resolution of Parliament.


The resolution of Parliament determines the duration of the effect of the imposed measures, which cannot exceed fifteen days.




2. If the Parliament is absent or if it is objectively impossible that it be convoked in time, the measures mentioned in the preceding paragraph are taken by presidential decree issued on the proposal of the Cabinet. The Cabinet shall submit the decree to Parliament for approval as soon as its convocation is rendered possible, even when its term has ended or it has been dissolved, and in any case no later than fifteen days.




3. The duration of the measures mentioned in the preceding paragraphs may be extended every fifteen days, only upon resolution passed by the Parliament which must be convoked regardless of whether its term has ended or whether it has been dissolved.




4. The measures specified in the preceding paragraphs are lifted ipso jure with the expiration of the time-limits specified in paragraphs 1, 2 and 3, provided that they are not extended by a resolution of Parliament, and in any case with the termination of war if this was the reason of their imposition.




5. From the time that the measures referred to in the previous paragraphs come into effect, the President of the Republic may, following a proposal of the Cabinet, issue acts of legislative content to meet emergencies, or to restore as soon as possible the functioning of the constitutional institutions. Those acts shall be submitted to Parliament for ratification within fifteen days of their issuance or of the convocation of Parliament in session. Should they not be submitted to Parliament within the abovementioned time-limit, or not be approved by it within fifteen days of their submission, they cease henceforth to be in force. The statute on the state of siege may not be amended during its enforcement.




6. The resolutions of Parliament referred to in paragraphs 2 and 3 shall be adopted by a majority of the total number of members, and the resolution mentioned in paragraph 1 by a three-fifths majority of the total number of members. Parliament must decide these matters in only one sitting.




7. Throughout the duration of the application of the measures of the state of emergency taken in accordance with the present article, the provisions of articles 61 and 62 of the Constitution shall apply ipso jure regardless of whether Parliament has been dissolved or its term has ended.



CHAPTER 3. Special Liabilities of the President of the Republic



Article 49




1. The President of the Republic shall in no case be held liable for acts performed in the discharge of his duties, except only for high treason or intentional violation of the Constitution. For acts not related to the discharge of his duties, prosecution shall be suspended until the expiration of the presidential term.




2. A proposal to bring charges against and impeach the President of the Republic shall be submitted to Parliament signed by at least one-third of its members and shall require for its adoption a resolution by two-thirds majority of the total number of its members.




3. If the proposal is adopted, the President of the Republic shall be arraigned before the court specified in article 86, the provisions of which shall be accordingly applicable in this case.




4. As of his arraignment, the President of the Republic shall abstain from the discharge of his duties, and shall be replaced as specified in article 34. He shall resume his duties if his term has not expired, as of the issuance of his acquittal by the court specified in article 86.




5. The implementation of the provisions of the present article shall be provided by law enacted by the Parliament in a plenary session.



Article 50


The President of the Republic shall have no powers other than those explicitly conferred upon him by the Constitution and the laws concurrent herewith.



SECTION III. Parliament



CHAPTER 1. Election and Composition of Parliament



Article 51




1. The number of the Members of Parliament shall be specified by statute; it cannot, however, be below two hundred or over three hundred.




2. The Members of Parliament represent the Nation.




3. The Members of Parliament shall be elected through direct, universal and secret ballot by the citizens who have the right to vote, as specified by law. The law cannot abridge the right to vote except in cases where a minimum age has not been attained or in cases of legal incapacity or as a result of irrevocable criminal conviction for certain felonies.




4. Parliamentary elections shall be held simultaneously throughout the Country. Matters pertaining to the exercise of the right to vote by persons living outside the Country may be specified by statute, adopted by a majority of two thirds of the total number of Members of Parliament. Concerning such persons, the principle of simultaneously holding elections does not impede the exercise of their right to vote by postal vote or by other appropriate means, provided that the counting of votes and the announcement of the results is carried out when this is also carried out across the Country.




5. The exercise of the right to vote is compulsory.



Article 52


The free and unfalsified expression of the popular will as an expression of popular sovereignty, shall be guaranteed by all State officers, who shall be obliged to ensure such under all circumstances. Criminal sanctions for violations of this provision shall be specified by law.



Article 53




1. The Members of Parliament shall be elected for a term of four consecutive years, commencing on the day of the general elections. Upon expiration of the parliamentary term, there shall be proclaimed by presidential decree countersigned by the Cabinet, general parliamentary elections to be held within thirty days and the convocation of the new Parliament in regular session within another thirty days.




2. A parliamentary seat that has become vacant during the last year of a parliamentary term shall not be filled by a by-election, where such is required by law, as long as the number of vacant seats does not exceed one-fifth of the total number of the Members of Parliament.




3. In case of war, the parliamentary term shall be extended for the entire duration thereof. If Parliament has been dissolved, elections shall be postponed until the termination of the war and the Parliament dissolved shall be recalled ipso jure until that time.



Article 54




1. The electoral system and constituencies are specified by statute which shall be applicable as of the elections after the immediately following ones, unless an explicit provision, adopted by a majority of two thirds of the total number of Members of Parliament, provides for its immediate application as of the immediately following elections.




2. The number of Members of Parliament elected in each constituency is specified by presidential decree on the basis of the legal population thereof, deriving, according to the latest census, from the persons registered in the relevant municipal rolls, as specified by law.


The results of the census are considered to have been published on the basis of the data of the competent service, after one year has elapsed from the last day on which the census was conducted.




3. Part of the Parliament, comprising not more than the one twentieth of the total number of its members, may be elected throughout the Country at large in proportion to the total electoral strength of each party throughout the Country, as specified by law.



CHAPTER 2. Disqualifications and Incompatibilities for Members of Parliament



Article 55




1. To be elected as Member of Parliament, one must be a Greek citizen, have the legal capacity to vote and have attained the age of twenty-five years on the day of the election.




2. A Member of Parliament deprived of any of the above qualifications shall forfeit his parliamentary office ipso jure.



Article 56




1. Salaried civil functionaries and servants, other servants of the State, persons serving in the armed forces and the security corps, servants of local government agencies or of other public law legal persons, elected single-member organs of local government agencies, governors, deputy governors or chairmen of the boards of directors or managing or executive directors of public law legal persons or of state controlled legal entities of private law or of public enterprises or of enterprises whose management the State appoints directly or indirectly by administrative act or by virtue of its capacity as shareholder, or of local government enterprises, may neither stand for election nor be elected to Parliament if they do not resign prior to their nomination as candidates. Resignation is effective merely upon being submitted in writing. Militaries who have resigned are barred from returning to active service. Higher elected single-person organs of local government agencies of the second degree, may not stand for election nor be elected to Parliament throughout the term for which they have been elected, even if they resign.




2. Professors of institutions of university level are exempt from the restrictions of the preceding paragraph. The exercise of the duties of professor shall be suspended for the duration of the parliamentary term and the manner of replacement of professors elected to Parliament shall be specified by law.




3. The following persons may not stand for election nor be elected to Parliament in the electoral district where they served or in any constituency to which their local powers extended during the last eighteen months of the four-year parliamentary term:







a.
Governors, deputy governors, chairmen of the boards of directors, managing and executive directors of public law legal persons, with the exception of associations, of state-owned private law legal persons and of public enterprises or of enterprises whose management the State appoints directly or indirectly by administrative act or by virtue of its capacity as shareholder.






b.
Members of independent authorities which are constituted and operate in accordance with article 1OA, as well as of the authorities designated by law as independent or regulatory.






c.
High and highest-ranking officers of the armed forces and the security corps.






d.
Salaried servants of the State, of local government agencies and their enterprises, as well as of the legal entities and enterprises falling under case (a) who held the post of head of an organic unit at the level of a directorate or a corresponding post, as specifically provided by law. Servants mentioned in the preceding section who exercise a larger local power are subject to the restrictions of this paragraph concerning constituencies other than those of their seat, only in case they were holding a post of head of unit at the level of general directorate or another corresponding level, as specifically provided by statute.






e.
General or special Secretaries of ministries or of autonomous secretariats, general or regional administrations and all persons that the law equalises with these.




Persons nominated for State Deputies shall not be subject to the restrictions of this paragraph.




4. Civil servants and militaries, generally, having undertaken an obligation by law to remain in service for a certain period of time, may not stand for election nor be elected to Parliament while their obligation is in force.



Article 57




1. The duties of Member of Parliament are incompatible with the job or the capacity of owner or partner or shareholder or governor or administrator or member of the board of directors or general manager or a deputy thereof, of an enterprise that:







a.
Undertakes Public works or studies or procurements or the provision of services to the State or concludes with State similar contacts of a development or investment nature






b.
Enjoys special privileges






c.
Owns or manages a radio or television station or publishes a newspaper of countrywide circulation in Greece






d.
Exercises by concession a public service or a public enterprise or a public utility enterprise






e.
Rents for commercial purposes real estate owned by the State




For the purposes of the application of this paragraph, local government agencies, other public law legal persons, state-owned private law legal persons, public enterprises, enterprises of local government agencies and other enterprises of local government agencies and other enterprises whose management the state appoints directly or indirectly by administrative act or by virtue of its capacity as shareholder, are equated to the State. A shareholder of an enterprise falling within the restrictions of this paragraph is every person possessing a percentage of more than one percent of its share capital.


By special law professional activities may be determined, beyond those mentioned in the previous sections, whose exercise is not permitted to Members of Parliament.


Violation of the provisions of the present paragraph shall result in the forfeiture from parliamentary office and in the nullity of the related contracts or acts, as specified by law.




2. Members of Parliament falling within the provisions of the first section of the preceding paragraph must, within eight days from the day on which their election becomes final, select between their parliamentary office and the above stated job or capacities. Should they fail to make the said statement within the above deadline, they shall forfeit their parliamentary office ipso jure.




3. Members of Parliament who accept any of the capacities or activities mentioned in this or in the preceding article and which are characterised as impediments to run for Parliament or as being incompatible with holding parliamentary office, shall forfeit that office ipso jure.




4. The manner of continuation or transfer or dissolution of contracts mentioned in paragraph 1 and undertaken by a Member of Parliament or by an enterprise to which he participated before his election, or undertaken in a capacity incompatible with his office, shall be specified by law.



Article 58


The hearing of objections raised against the validity of parliamentary elections and their verification concerning either electoral violations related to the conduct of the elections, or the lack of legal qualifications, is assigned to the Supreme Special Court of article 100.



CHAPTER 3. Duties and Rights of Members of Parliament



Article 59




1. Before undertaking the discharge of their duties, Members of Parliament shall take the following oath in the Chamber and in a public sitting.


"I swear in the name of the Holy Consubstantial and Indivisible Trinity to keep faith in my Country and in the democratic form of government, obedience to the Constitution and the laws and to discharge conscientiously my duties".




2. Members of Parliament who are of a different religion or creed shall take the same oath according to the form of their own religion or creed.




3. Members of Parliament proclaimed elected in the absence of Parliament shall take the oath in the Section in session.



Article 60




1. Members of Parliament enjoy unrestricted freedom of opinion and right to vote according to their conscience.




2. The resignation from parliamentary office is a right of the Member of Parliament and is effectuated as soon as the Member of Parliament submits a written declaration to the Speaker of the Parliament; this declaration is irrevocable.



Article 61




1. A Member of Parliament shall not be prosecuted or in any way interrogated for an opinion expressed or a vote cast by him in the discharge of his parliamentary duties.




2. A Member of Parliament may be prosecuted only for libel, according to the law, after leave has been granted by Parliament. The Court of Appeals shall be competent to hear the case. Such leave is deemed to be conclusively denied if Parliament does not decide within forty-five days from the date the charges have been submitted to the Speaker. In case of refusal to grant leave or if the time-limit lapses without action, no charge can be brought for the act committed by the Member of Parliament.


This paragraph shall be applicable as of the next parliamentary session.




3. A Member of Parliament shall not be liable to testify on information given to him or supplied by him in the course of the discharge of his duties, or on the persons who entrusted the information to him or to whom he supplied such information.



Article 62


During the parliamentary term the Members of Parliament shall not be prosecuted, arrested, imprisoned or otherwise confined without prior leave granted by Parliament. Likewise, a member of a dissolved Parliament shall not be prosecuted for political crimes during the period between the dissolution of Parliament and the declaration of the election of the members of the new Parliament.


Leave shall be deemed not granted if Parliament does not decide within three months of the date the request for prosecution by the public prosecutor was transmitted to the Speaker.


The three month limit is suspended during the Parliament's recess.


No leave is required when Members of Parliament are caught in the act of committing a felony.



Article 63




1. For the discharge of their duties, Members of Parliament shall be entitled to receive compensation and expenses from the State; the amount of both shall be determined by the Plenum of the Parliament.




2. Members of Parliament shall enjoy exemption from transportation, postal and telephone charges, the extent of which shall be determined by decision of the Parliament in plenary session.




3. In case of unjustified absence of a member for more than five sittings per month, one-thirtieth of his monthly compensation shall be withheld for each absence.



CHAPTER 4. Organization and functioning of the Parliament



Article 64




1. The Parliament shall convene, ipso jure, on the first Monday of the month of October of each year in a regular session to conduct its annual business, unless convoked at an earlier date by the President of the Republic, in accordance with Article 40.




2. The duration of a regular session shall not be shorter than five months, not including the time of suspension specified in Article 40.


A regular session is compulsorily extended until the budget is authorized in accordance with article 79 or until the special law provided in the same article is passed.



Article 65




1. Parliament shall determine the manner of its free and democratic operation by adopting its own Standing Orders; these shall be adopted by the Plenum as specified in Article 76 and shall be published in the Government Gazette on the order of the Speaker.




2. Parliament shall elect from among its members the Speaker and the other members of the Presidium as provided by the Standing Orders.




3. The Speaker and Deputy Speakers shall be elected at the beginning of each parliamentary term. This provision shall not apply to the Speaker and Deputy Speakers elected by the first session of the Fifth Revisionary Parliament.


On a recommendation by fifty Members the Parliament may reprimand the Speaker or a member of the Presidium thus causing the termination of his tenure.




4. The Speaker directs the business of Parliament; he cares to ensure the unhindered conduct of the business, safeguards the freedom of opinion and expression of the Members of Parliament and the maintenance of order. He is entitled to resort even to disciplinary measures against a member misbehaving as specified by the Standing Orders.




5. A scientific service to the Parliament may be established through the Standing Orders to assist Parliament in its legislative work.




6. The Standing Orders shall determine the organization of the services of the Parliament under the supervision of the Speaker; all matters concerning its personnel shall likewise be regulated. Acts of the Speaker concerning the appointment and the professional status of the personnel of the Parliament shall be subject to recourse on points of act and points of law or petition for annulment lodged with the Supreme Administrative Court.



Article 66




1. The Parliament shall hold public sittings in the Chamber; however, upon the Government's petition or upon the petition of fifteen Members of Parliament and pursuant to a majority decision reached in a closed meeting, the Parliament may deliberate behind closed doors. Thereafter Parliament shall resolve whether the debate on the same subject shall be repeated in an open sitting.




2. Ministers and Undersecretaries shall be free to attend the sittings of Parliament and shall be heard whenever they request the floor.




3. The Parliament and parliamentary committees may request the presence of Ministers or Undersecretaries when they discuss matters for which they are competent. Parliamentary committees may invite any person they consider useful to their work, informing the competent Minister accordingly. Parliamentary committees convene in public sittings, as specified by the Standing Orders; however, they may deliberate behind closed doors, following a request by the Government or by five Members of Parliament, if the majority so decides in a session behind closed doors. The parliamentary committee then decides whether the discussion on the same subject should be held again in a public sitting.



Article 67


Parliament cannot resolve without an absolute majority of the members present, which in no case may be less than one-fourth of the total number of the Members of Parliament.


In the case of a tie vote, the vote shall be repeated; in the case of a second tie the proposal shall be rejected.



Article 68




1. At the beginning of each regular session, Parliament shall set up standing parliamentary committees composed of Members of Parliament for the examination and processing of Bills and law proposals submitted, as specified by the Standing Orders of the Parliament.




2. Parliament shall set up investigation committees from among its members by a resolution supported by two-fifths of the total number of members, on the proposal of one-fifth of the total number of members.


A parliamentary resolution adopted by an absolute majority of the total number of members shall be required in order to set up investigation committees on matters related to foreign policy and national defence.


Details pertaining to the composition and operation of such committees shall be provided by the Standing Orders.




3. Parliamentary and investigation committees, as well as Sections of Parliament specified in articles 70 and 71 shall be established in proportion to the strength of parties, groups and independents, as specified by the Standing Orders.



Article 69


No person shall appear at his own initiative before the Parliament to make an oral or written report. Reports shall be presented through a member or shall be handed over to the Speaker. Parliament shall have the right to forward any reports addressed thereto to the Ministers and Undersecretaries who shall be obliged to offer explanations when so requested.



Article 70




1. The Parliament shall conduct its legislative business in Plenum.




2. The Standing Orders of the Parliament shall provide for the exercise of the legislative work specified therein, to may also be conducted by the standing parliamentary committees which are established and function during the session, as specified by the Standing Orders and subject to the restrictions of article 72.




3. The Standing Orders of Parliament shall likewise determine the allocation of competences by Ministries among the standing parliamentary committees.




4. Unless otherwise stated, the provisions of the Constitution concerning the Parliament shall apply to its functioning in Plenum and in Section pursuant to article 71, as well as for the functioning of the parliamentary committees.




5. In order for the Section envisaged in article 71 and for the standing parliamentary committees to decide when exercising their legislative work in accordance with paragraph 2 of the present article, a majority of no less than two fifths of the number of their members is required.




6. Parliamentary control shall be exercised by the Plenum, as specified by the Standing Orders. The Standing Orders may provide the exercise of parliamentary control also by the Section envisaged in article 71, as well as by the standing parliamentary committees established and functioning during the session.




7. The Standing Orders shall specify the manner in which Members of Parliament who are on a Parliament or a Government mission abroad shall participate in voting.




8. The Standing Orders of Parliament shall specify the manner in which the Parliament is informed by the Government on issues being the object of regulation in the framework of the European Union, and debates on these.



Article 71


When Parliament is in recess, its legislative business, with the exception of statutes belonging to the competence of the Plenum as specified in Article 72, shall be conducted by a Section of Parliament, established and operating as specified in article 68 paragraph 3 and article 70.


The Standing Orders may provide for the examination of Bills by a Parliamentary Committee composed of members of the same Section.



Article 72




1. Parliament debates and votes in Plenum on its Standing Orders, on Bills and law proposals on the subjects of articles 3, 13, 27, 28 paragraphs 2 and 3, 29 paragraph 2, 33 paragraph 3, 48, 51, 54, 86, on Bills and proposals implementing the Constitution on the exercise and protection of individual rights, on Bills and law proposals on the authentic interpretation of the statutes as well as on every other matter referred to the Plenum by special provision of the Constitution or for the regulation of which a special majority is required.


The Parliament in Plenum shall also vote the budget and the financial statement of the State and of Parliament.




2. Debates and votes on all other Bills or law proposals may be carried out during the session by the competent standing parliamentary committee, pursuant to the provisions of article 70. They are also carried out by the Section established and functioning pursuant to article 71 during the period in which Parliament is in recess, as specified by the Standing Orders.




3. The standing parliamentary committee assuming the voting of a Bill or law proposal may, by resolution adopted by the absolute majority of its members, refer any dispute over its competence to the Plenum. The resolution of the Plenum shall be binding on the committees.


At least one week must intervene between submission of a Bill or law proposal and its debate in the standing parliamentary committee.




4. A Bill or law proposal debated and voted in the competent standing parliamentary committee is introduced in the Plenum in one session, as specified by the Standing Orders of the Parliament, and is debated and voted in principle, by article and as a whole. A Bill or law proposal voted in the committee by a majority of at least four fifths is debated and voted in the Plenum, as specified by the Standing Orders.



CHAPTER 5. The legislative function of Parliament



Article 73




1. The right to introduce Bills belongs to the Parliament and the Government.




2. Bills pertaining in any way to the granting of a pension and the prerequisites thereof shall be introduced only by the Minister of Finance after an opinion of the Court of Audit; in the case of pensions burdening on the budget of local government agencies or other public law legal persons, Bills shall be submitted by the competent Minister and the Minister of Finance. Pensions must be proposed by means of special Bills; the insertion of provisions pertaining to pensions in Bills introduced to regulate other matters, is not permitted under penalty of nullity.




3. No law proposal or amendment or addition which originated in Parliament shall be introduced for debate if it results in an expenditure or a reduction of revenues or assets for the State or local government agencies or other public law legal persons, for the purpose of paying a salary or pension or otherwise benefiting a person.




4. However, an amendment or addition introduced by a party leader or a spokesman of a parliamentary group as specified in article 74 paragraph 3 shall be acceptable in the case of Bills concerning the organization of public services and agencies of public interest, the status of civil servants in general, military and security corps officers, employees of local government agencies or other public law legal persons and public enterprises in general.




5. Bills introducing local or special taxes or charges of any nature on behalf of agencies or, public or private law legal persons, must be countersigned by the Minister of Coordination and the Minister of Finance.



Article 74




1. Every Bill or law proposal must be accompanied by an explanatory report; before it is introduced to the Plenum or to a Section of Parliament, it may be referred for legislative elaboration to the scientific service defined in article 65 paragraph 5 as soon as this service is established, as specified by the Standing Orders.




2. Bills or law proposals tabled in Parliament shall be referred to the appropriate parliamentary committee. When the report has been submitted or when the time-limit for its submittal has elapsed inactively, the Bill shall be introduced for debate to Parliament after three days, unless it has been designated as urgent by the competent Minister. The debate shall begin following an oral introduction by the competent Minister and the rapporteurs of the committee.




3. Amendments submitted by Members of Parliament to Bills or law proposals for which the Plenum or the Sections of Parliament are competent, shall not be introduced for debate if they have not been submitted up to and including the day prior to the commencement of the debate, unless the Government consents to such a debate.




4. A Bill or law proposal for the amendment of a provision of a statute shall not be introduced for debate if the accompanying explanatory report does not contain the full text of the provision to be amended and if the text of the Bill or law proposal does not contain the full text of the new provision as amended.




5. The provisions of paragraph 1 also apply for Bills or law proposals introduced for debate and vote in the competent standing parliamentary committee, as specified by the Standing Orders of the Parliament.


A Bill or law proposal containing provisions not related to its main subject matter shall not be introduced for debate.


No addition or amendment shall be introduced for debate if it is not related to the main subject matter of the Bill or law proposal.


Additions or amendments by Ministers are debated only if they have been submitted at least three days prior to the commencement of the debate in the Plenum, to the Section specified in article 71 or to the competent standing parliamentary committee, as specified by the Standing Orders.


The provisions of the two preceding sections shall also apply for additions or amendments submitted by Members of Parliament.


Parliament shall resolve in case of contestation.


Members of Parliament not participating in the competent standing parliamentary committee or the Section specified in article 71, are entitled to take the floor during the debate in principle and in order to support law proposals and additions or amendments that they have submitted, as provided by the Standing Orders.




6. Once every month, on a day designated by the Standing Orders, pending law proposals shall be entered by priority in the order of the day and debated.



Article 75




1. Any Bill and law proposal which result in burdening the Budget, if submitted by Ministers, shall not be introduced for debate unless it is accompanied by a report of the General Accounting Office specifying the amount of the expenditure involved; if submitted by Members of Parliament, prior to any debate thereon it shall be forwarded to the General Accounting Office which shall be bound to submit a report within fifteen days. Should this time-limit elapse without action, the law proposal shall be introduced for debate without it.




2. The same shall apply for amendments, if so requested by the competent Ministers. In this case, the General Accounting Office shall be bound to submit its report to Parliament within three days; only if the report shall not be forthcoming within this time-limit may the amendment be debated without it.




3. A Bill resulting in expenditure or reduction of revenues shall not be introduced for debate unless it is accompanied by a special report specifying the manner in which they will be covered, signed by the competent Minister and the Minister of Finance.



Article 76




1. Every Bill and every law proposal shall be debated and voted on once in principle, by article and as a whole, with the exception of the cases provided under paragraph 4 of article 72.




2. Voted Bills or law proposals that are sent back to Parliament pursuant to article 42 shall be debated and voted on by the Plenum of Parliament twice and in two distinct sittings, at least two days apart, in principle and by article during the first debate, and by article and as a whole during the second.




3. If in the course of the debate, additions or amendments have been accepted, voting as a whole shall be postponed for twenty-four hours from distribution of the amended Bill or law proposal, with the exception of the cases provided under paragraph 4 of article 72.




4. A Bill or law proposal designated by the Government as very urgent shall be introduced for voting after a limited debate in one sitting, by the Plenum or by the Section of article 71 as provided by the Standing Orders of Parliament.




5. The Government may request that a Bill or law proposal of an urgent nature be debated in a specific number of sittings, as specified by the Standing Orders of Parliament.




6. Judicial or administrative codes drafted by special committees established under special statutes may be voted through in the Plenum of the Parliament by a special statute ratifying the code as a whole.




7. Likewise, legislative provisions in force may be codified by simple classification, or repealed statutes may be reenacted as a whole, with the exception of statutes concerning taxation.



Article 77




1. The authentic interpretation of the statutes shall rest with the legislative power.




2. A statute which is not truly interpretative shall enter into force only as of its publication.



CHAPTER 6. Tax and Fiscal Administration



Article 78




1. No tax shall be levied without a statute enacted by Parliament, specifying the subject of taxation and the income, the type of property, the expenses and the transactions or categories thereof to which the tax pertains.




2. A tax or any other financial charge may not be imposed by a retroactive statute effective prior to the fiscal year preceding the imposition of the tax.




3. Exceptionally, in the case of imposition or increase of an import or export duty or a consumer tax, collection thereof shall be permitted as of the date on which the Bill shall be tabled in Parliament, on condition that the statute shall be published within the time-limit specified in article 42 paragraph 1, and in any case not later than ten days from the end of the Parliamentary session.




4. The object of taxation, the tax rate, the tax abatements and exemptions and the granting of pensions may not be subject to legislative delegation.


This prohibition does not preclude the determination by law of the manner of assessing the share of the State or public agencies in general in the automatic increase on value of private real estate property adjoining the site of construction of public works and resulting exclusively therefrom.




5. It shall, exceptionally, be permitted to impose by means of delegation granted in framework by statute, balancing or counteractive charges or duties, and to impose, within the framework of the country's international relations to economic organizations, economic measures or measures concerning the safeguarding of the country's foreign exchange position.



Article 79




1. In the course of its regular annual session Parliament shall vote on the State budget of revenues and expenditures foe the following year.


During the discussion of the draft envisaged in par. 3, the parliament may submit proposals for the modification of individual items of the budget which are introduced to the Plenum and are voted upon, provided that the modifications have no impact over the total expenditures and revenues of the State. The Standing orders shall provide the specific process for the monitoring of the execution of the State budget by the Parliament.




2. All State revenues and expenditures must be entered in the annual budget and financial statement.




3. The draft budget shall be submitted by the Minister of Finance to the competent standing parliamentary committee on the first Monday of October and shall be debated, as specified by the Standing Orders. The Minister of Finance taking into account the remarks of the committee, shall introduce the budget to the Parliament at least forty days before the beginning of the fiscal year. The budget shall be debated and voted by the Plenum in accordance with the provisions of the Standing Orders, which ensure the right of all political sections in Parliament to express their views.




4. Should the administration of revenues and expenditures as provided in the budget be inoperative for any reason whatsoever, they shall be administered in accordance with a special statute to be enacted every time.




5. Should it be impossible to vote the budget or to pass the special statute defined in the preceding paragraph due to the end of the Parliamentary term, the force of the budget for the fiscal year just ended or ending shall be extended for four months by decree issued upon proposal of the Cabinet.




6. The practice of drafting budgets for biannual fiscal periods may be established by statute.




7. The financial statement and general balance sheet of the State shall be laid before Parliament no later than one year from the end of each fiscal year; these, are accompanied without fail by the report of the Court of Audit provided in article 98 paragraph 1 case (e), are examined by a special committee of Members of Parliament and are ratified by the Plenum of Parliament, according to the provisions of the Standing Orders.




8. Economic and social development plans shall be approved by the Plenum of the Parliament as specified by statute.



Article 80




1. No salary, pension, subsidy or remuneration shall be entered in the State budget or granted, unless it is provided for by statute concerning the organization or other special statute.




2. The minting or issuing of currency shall be regulated by law.



Interpretative clause


Paragraph 2 does not impede the participation of Greece in the process of the Economic and Monetary Union, in the wider framework of European integration, according to the provisions of article 28.



SECTION IV. The Government



CHAPTER 1. Composition and Function of the Government



Article 81




1. The Cabinet, which shall be composed of the Prime Minister and the Ministers, constitutes the Government. The composition and functioning of the Cabinet shall be specified by law. One or more Ministers may be appointed Vice Presidents of the Cabinet, by decree initiated by the Prime Minister.


A statute shall regulate the status of Deputy Ministers, Ministers without portfolio and Undersecretaries who may be members of the Cabinet, as well as the status of permanent Undersecretaries.




2. No person may be appointed a member of the Government or an Undersecretary if he does not possess the qualifications required in Article 55 for Members of Parliament.




3. Any professional activity whatsoever of members of the Government, Undersecretaries and the Speaker of Parliament shall be in abeyance during the discharge of their duties.




4. The incompatibility of the office of Minister and Undersecretary with other activities may be established by statute.




5. In the absence of a Vice President, the Prime Minister shall appoint, whenever the need arises, one of the Ministers as his provisional Alternate.



Article 82




1. The Government shall define and direct the general policy of the Country, in accordance with the provisions of the Constitution and the laws.




2. The Prime Minister shall safeguard the unity of the Government and shall direct the actions of the Government and of the public services in general, for the implementation of Government policy within the framework of the laws.




3. Matters relating to the establishment, functioning and competences of the Economic and Social Committee whose mission is to conduct social dialogue for the overall policy of the Country and, especially, for the orientations of the economic and social policy, as well as to formulate opinions on Bills and law proposals referred to it, shall be specified by law.




4. Matters relating to the establishment, functioning and competences of the National Council of Foreign Policy, with the participation of representatives from the parties in Parliament and of persons possessing expertise or specialised experience, shall be specified by law.



Article 83




1. Each Minister shall exercise the powers defined by law. Ministers without portfolio shall exercise the powers vested in them by decision of the Prime Minister.




2. Undersecretaries shall exercise the powers vested in them by joint decision of the Prime Minister and the competent Minister.



CHAPTER 2. Relations between Parliament and the Government



Article 84




1. The Government must enjoy the confidence of Parliament. The Government shall be obliged to request a vote of confidence by Parliament within fifteen days of the date the Prime Minister shall have been sworn in, and may also do so at any other time. If at the time the Government is formed, Parliament has suspended its works, it shall be convoked within fifteen days to resolve on the motion of confidence.




2. Parliament may decide to withdraw its confidence from the Government or from a member of the Government. A motion of censure may not be submitted before the lapse of six months from the rejection by Parliament of such a motion.


A motion of censure must be signed by at least one-sixth of the number of Members of Parliament and must explicitly state the subjects on which the debate is to be held.




3. A motion of censure may, exceptionally, be submitted before the lapse of six months, if it is signed by the majority of the total number of Members of Parliament.




4. The debate on a motion of confidence or censure shall commence two days after the motion is submitted, unless, in the case of a motion of censure, the Government requests its immediate commencement: in all cases the debate may not be prolonged for more than three days from its commencement.




5. The vote on a motion of confidence or censure is held immediately after the termination of the debate; it may, however, be postponed for forty-eight hours if the Government so requests.




6. A motion of confidence cannot be adopted unless it is approved by an absolute majority of the present Members of Parliament, which however cannot be less than the two-fifths of the total number of the members.


A motion of censure shall be adopted only if it is approved by an absolute majority of the total number of Members of Parliament.




7. Ministers and Undersecretaries who are Members of Parliament shall vote on the above motions.



Article 85


The members of the Cabinet and the Undersecretaries shall be collectively responsible for general Government policy, and each of them severally for the actions or omissions within his powers, according to the provisions of statutes on the liability of Ministers. A written or oral order of the President of the Republic may in no case whatsoever relieve Ministers and Undersecretaries of their liability.



Article 86




1. Only the Parliament has the power to prosecute serving or former members of the Cabinet or Undersecretaries for criminal offences that they committed during the discharge of their duties, as specified by law. The institution of specific ministerial offences is prohibited.




2. Prosecution, investigation, preliminary investigation or preliminary examination against the persons specified in paragraph I for the above mentioned offences shall not be permitted without a prior resolution of Parliament in accordance with paragraph 3.


If in the course of another investigation, preliminary investigation, preliminary examination or administrative inquiry, evidence should arise which relates to the persons and offences of the preceding paragraph, these shall be promptly forwarded to Parliament by the person conducting the investigation, preliminary examination or inquiry.




3. A motion for prosecution is submitted by at least thirty Members of Parliament. The Parliament, by resolution adopted by the absolute majority of the total number of its Members, sets up a special parliamentary committee to conduct a preliminary examination; otherwise the motion is rejected as manifestly unfounded. The findings of the committee of the preceding section are introduced to the Plenum of Parliament, which decides whether prosecution shall start or not. The relevant resolution is adopted by an absolute majority of the total number of Members of Parliament.


The Parliament may exercise its competence pursuant to paragraph I until the end of the second regular session of the parliamentary term commencing after the offence was committed.


The Parliament may at any time revoke its resolution or suspend the prosecution, preliminary proceedings or main proceedings, according to the procedure and majority provided in the first section of this paragraph.




4. The Court competent for trying the relevant cases, at first and last instance is, as supreme court, a Special Court, which is composed for each case by six members of the Supreme Administrative Court and seven members of the Supreme Civil and Criminal Court.


The regular and alternate members of the Special Court are chosen by lot, after the prosecution has taken place, by the Speaker of the Parliament in a public sitting of the Parliament, from among those members of the two high ranking courts who were appointed or promoted to the rank they hold prior to the submission of the motion for prosecution. The Special Court is chaired by the highest ranking of the Supreme Civil and Criminal Court members chosen by lot and, in case of equal in the rank members, by the first one in order of seniority.


A Judicial Council, composed for each case by two members of the Supreme Administrative Court and three members of the Supreme Civil and Criminal Court, functions in the framework of the Special Court of this paragraph. The members of the Judicial Council may not be members of the Special Court at the same time. Following a ruling of the Judicial Council, one of its members who belong to the Supreme Civil and Criminal Court is appointed as examining magistrate. The preliminary proceedings are concluded with the issue of an ordinance.


The duties of public prosecutor in the Special Court and in the Judicial Council of this paragraph are exercised by a member of the Public Prosecutor's Office of the Supreme Civil and Criminal Court who is chosen by lot together with his alternate. The second and third sections of this paragraph also apply for the members of the Judicial Council, while the second section also applies for the public prosecutor. In the case of impeachment before the Special Court of a serving or former member of the Cabinet or Undersecretary, any participants are also jointly indicted, as specified by law.




5. Should the procedure on the prosecution of a serving or former member of the Cabinet or Undersecretary not be completed for any other reason whatsoever, including the reason of status of limitations, the Parliament may, at the request of the person itself or of its heirs, establish a special committee for investigating the charges in which highest magistrates may also participate.



SECTION V. The Judicial Power



CHAPTER 1. Magistrates and Staff



Article 87




1. Justice shall be administered by courts composed of regular judges who shall enjoy functional and personal independence.




2. In the discharge of their duties, judges shall be subject only to the Constitution and the laws; in no case whatsoever shall they be obliged to comply with provisions enacted in violation of the Constitution.




3. Regular judges shall be inspected by judges of a superior rank, as well as by the Public Prosecutor and the Deputy Prosecutor of the Supreme Civil and Criminal Court; Public Prosecutors shall be inspected by the Supreme Civil and Criminal Court judges and Public Prosecutors of a superior rank, as specified by law.



Article 88




1. Magistrates shall be appointed by presidential decree in compliance with a law specifying the qualifications and the procedure for their selection and are appointed for life.




2. The remuneration of magistrates shall be commensurate with their office. Matters concerning their rank, remuneration and their general status shall be regulated by special statutes.


Notwithstanding articles 94, 95 and 98, disputes concerning all kinds of remunerations and pensions of magistrates, and provided that the resolution of the relevant legal issues may affect the salary, pension or fiscal status of a wider circle of persons, shall be tried by the special court of article 99. In such cases, the composition of the court includes the participation of one additional full professor and one additional barrister, as specified by law. Matters relating to the continuation of pending processes before the courts shall be specified by law.




3. A training and trial period for magistrates of up to three years prior to their appointment as regular judges may be provided for by law. During this period they may also act as regular judges, as specified by law.




4. Magistrates may be dismissed only pursuant a court judgment resulting from a criminal conviction or a grave disciplinary breach or illness or disability or professional incompetence, confirmed as specified by law and in compliance with the provisions of article 93 paragraphs 2 and 3.




5. Retirement from the service of the magistrates shall be compulsory upon attainment of the age of sixty five years for all magistrates up to and including the rank of Court of Appeal judge or Deputy Prosecutor of the Court of Appeals, or a rank corresponding thereto. In the case of magistrates of a rank higher than the one stated, or of a corresponding rank, retirement shall be compulsory upon attainment of the age of sixty seven years. In the application of this provision, the 30th of June of the year of retirement shall in all cases be taken as the date of attainment of the above age limit.




6. Transfer of magistrates into another branch is prohibited. Exceptionally, the transfer of associate judges to courts of first instance or of associate prosecutors to public prosecutors offices, shall be permitted, upon request of the persons concerned, as specified by law. Judges of ordinary administrative courts shall be promoted to the rank of Councillor of the Supreme Administrative Court and to one fifth of the posts, as specified by law.




7. Courts or councils especially provided by the Constitution and composed of members of the Supreme Administrative Court and the Supreme Civil and Criminal Court shall be presided over by the senior in rank member.



Interpretative clause


In the true sense of article 88, the unification of the jurisdiction of first instance of civil courts and the regulation of the service status of magistrates of this instance is permitted, provided that a procedure for judgement and evaluation is provided for, as specified by law.



Article 89




1. Magistrates shall be prohibited from performing any other salaried service or practicing any other profession.




2. Exceptionally, magistrates may be elected members of the Athens Academy or teaching staff of university level institutions, as well as may sit on councils or committees exercising competences of disciplinary, auditing or adjudicating nature and on Bill drafting committees, provided that this participation is specifically stipulated by the law. Law shall provide substitution of magistrates by other persons in councils or committees established or in duties assigned by a private individual's declaration of intention, inter vivos or mortis causa, with the exception of the cases of the preceding section.




3. Assignment of administrative duties to magistrates is prohibited. Activities related to the training of magistrates are considered to be of judicial nature. The assignment to magistrates of the duties of representing the Country in international organisations is permitted.


The conduct of arbitrations by magistrates is allowed only in the framework of their official duties, as specified by law.




4. Participation of magistrates in the Government is prohibited.




5. The establishment of an association of magistrates shall be permitted, as specified by law.



Article 90




1. Promotions, assignments to posts, transfers, detachments, and transfers to another branch of magistrates shall be effected by presidential decree, issued after prior decision by the supreme judicial council. This council shall be composed of the president of the respective supreme court and of members of the same court chosen by lot from among those having served in it for at least two years, as specified by law. The Prosecutor of the Supreme Civil and Criminal Court shall participate in the supreme judicial council on civil and criminal justice, as well as two Deputy Prosecutors of the Supreme Civil and Criminal Court who are chosen by lot from among those having served for at least two years in the Public Prosecutor's Office of the Supreme Civil and Criminal Court, as specified by law. In the supreme judicial council on the Supreme Administrative Court and on administrative justice shall also participate the General Commissioner of State who serves in them on issues relating to magistrates of ordinary administrative courts and of the General Commission. In the supreme judicial council on the Court of Audit shall also participate the General Commissioner of State who serves in it.


In the supreme judicial council shall also participate, without right to vote, two magistrates of the branch concerned by the changes in the service status, who must be at least of the rank of Judge of Appeals or of an equivalent one, and are chosen by lot, as specified by law.




2. In the case of judgments concerning promotions to the posts of Councillors of State, Supreme Civil and Criminal Court Judges, Deputy Prosecutors of the Supreme Civil and Criminal Court, Councillors of the Court of Audit, President Judges of Appeals and Prosecutors of Appeals, as well as concerning the selection of the members of the General Commissions of administrative courts and of the Court of Audit, the council prescribed in paragraph 1 shall be supplemented by additional members, as specified by law. As for the rest, the provisions of paragraph 1 shall also apply in this case.




3. Should the Minister of Justice disagree with the judgement of a supreme judicial council, he may refer the matter to the plenum of the respective supreme court, as specified by law. The magistrate concerned by the judgement has as well the right of recourse, under the conditions specified by the law. As regards the session of the plenum of the respective highest court, as a second instance supreme judicial council, the provisions of sections three to six of paragraph I shall apply. In the plenum of the Supreme Civil and Criminal Court, in the cases of the preceding section, shall also participate with right to vote the members of the Public Prosecutor's office of the Supreme Civil and Criminal Court.




4. The decisions of the plenum, as a second instance supreme judicial council, on a matter referred to it as well as the decisions of the supreme judicial council with which the Minister has not disagreed, shall be binding upon him.




5. Promotion to the post of President or Vice-President of the Supreme Administrative Court, of the Supreme Civil and Criminal Court and of the Court of Audit shall be effected by presidential decree issued on the proposal of the Cabinet, by selection from among the members of the respective supreme court, as specified by law. Promotion to the post of Supreme Civil and Criminal Court Prosecutor shall be effected by similar decree, by selection from among the members of the Supreme Civil and Criminal Court and Deputy Public Prosecutors of this Court, as specified by law. Promotion to the post of General Commissioner of the Court of Audit shall be effected by similar decree, by selection from among the members of the Court of Audit and of the respective General Commission, as specified by law. Promotion to the post of General Commissioner of administrative courts shall also be effected by similar decree, by selection from among the members of the respective General Commission and the President Judges of Appeals of the administrative courts, as specified by law.


The tenure of the President of the Supreme Administrative Court, of the Supreme Civil and Criminal Court and of the Court of Audit, as well as of the Public Prosecutor of the Supreme Civil and Criminal Court and of the General Commissioners of administrative courts and of the Court of Audit may not exceed four years, even if the magistrate holding this office has not reached the retirement age. Any period of time which remains until completion of the retirement age, shall be calculated as actual pensionable service, as specified by law.




6. Decisions or acts in compliance with the provisions of the present article shall not be subject to remedies before the Supreme Administrative Court.



Article 91




1. Disciplinary authority over magistrates from and above the rank of member of the Supreme Civil and Criminal Court or Deputy Prosecutor of the Supreme Civil and Criminal Court, or a rank corresponding thereto, shall be exercised by a Supreme Disciplinary Council, as specified by law.


Disciplinary action shall be initiated by the Minister of Justice.




2. The Supreme Disciplinary Council shall be composed of the President of the Supreme Administrative Court as Chairman, and of two Vice-Presidents or Councillors of the Supreme Administrative Court, two Vice-Presidents or members of the Supreme Civil and Criminal Court, two Vice-Presidents or Councillors of the Court of Audit and two law professors from the Law Schools of the country's universities, as members. The members of the Council shall be chosen by lot from among those having at least three years of service in the respective supreme court or law school. Members belonging to the supreme court of which the conduct of one of the judges, prosecutors or commissioners the Council has been called on to decide, shall be excluded. In cases involving disciplinary action against members of the Supreme Administrative Court, the Supreme Disciplinary Council shall be presided over by the President of the Supreme Civil and Criminal Court.




3. The disciplinary authority over all other magistrates shall be exercised, in the first and second instance by councils composed of regular judges chosen by lot, as specified by law. Disciplinary action may also be initiated by the Minister of Justice.




4. Disciplinary rulings in accordance with the provisions of this Article shall not be subject to remedies before the Supreme Administrative Court.



Article 92




1. The civil servants of all courts' offices and prosecutors' offices shall be permanent. They may be dismissed only pursuant to a court judgement resulting from a criminal conviction or to decision of a judicial council on account of a grave disciplinary breach, illness or disability, or professional incompetence which shall be ascertained, as specified by law.




2. The qualifications of the judicial staff and its general status shall be specified by law.




3. Promotions, assignments to posts, transfers, detachments and transfers to another branch of the civil servants of the courts shall be effected with the concurrent opinion of service councils, which are composed in majority of magistrates and such civil servants, as specified by law. Disciplinary authority over the civil servants of the courts shall be exercised by the hierarchically superior judges, prosecutors, commissioners or servants, as well as by the service council, as specified by law. Recourse against decisions regarding changes in the service status of the civil servants of the courts, as well as against disciplinary decisions of the service councils shall be permitted, as specified by law.




4. The servants of land registries are civil servants of the courts. Notaries public and unsalaried registrars of mortgages and property transfers shall be permanent as long as corresponding services and posts exist. The provisions of the preceding paragraphs shall apply accordingly in this case.




5. Retirement shall be compulsory for notaries public and unsalaried registrars of mortgages and property transfers upon attainment of the age of seventy years; all others shall be obliged to retire upon attainment of the age specified by law.



CHAPTER 2. Organization and Jurisdiction of the Courts



Article 93




1. Courts are distinguished into administrative and civil and criminal courts, and they are organized by special statutes.




2. The sittings of all courts shall be public, except when the court decides that publicity would be detrimental to the good usages or that special reasons call for the protection of the private or family life of the litigants.




3. Every court judgment must be specifically and thoroughly reasoned and must be pronounced in a public sitting.


In case of violation of the preceding section, law shall specify the ensuing legal consequences as well as the imposed sanctions. Publication of the dissenting opinion shall be compulsory. Law shall specify matters concerning the entry of any dissenting opinion into the minutes as well as the conditions and prerequisites for the publicity thereof.




4. The courts shall be bound not to apply a statute whose content is contrary to the Constitution.



Article 94




1. The Supreme Administrative Court and ordinary administrative courts shall have jurisdiction on administrative disputes, as specified by law, without prejudice to the competence of the Court of Audit.




2. Civil courts shall have jurisdiction on private disputes, as well as on cases of non-contentious jurisdiction, as specified by law.




3. In special cases and in order to achieve unified application of the same legislation, law may assign the hearing of categories of private disputes to administrative courts or the hearing of categories of substantive administrative disputes to civil courts.




4. Any other competence of an administrative nature may be assigned to civil or administrative courts, as specified by law. These competences include the adoption of measures for compliance of the Public Administration with judicial decisions. Judicial decisions are subject to compulsory enforcement also against the Public Sector, local government agencies and public law legal persons, as specified by law.



Article 95




1. The jurisdiction of the Supreme Administrative Court pertains mainly to:







a.
The annulment upon petition of enforceable acts of the administrative authorities for excess of power or violation of the law.






b.
The reversal upon petition of final judgements of ordinary administrative courts, as specified by law.






c.
The trial of substantive administrative disputes submitted thereto as provided by the Constitution and the statutes.






d.
The elaboration of all decrees of a general regulatory nature.






2. The provisions of article 93 paragraphs 2 and 3 shall not be applicable in the exercise of the competence specified under subparagraph (d) of the preceding paragraph.




3. The trial of categories of cases that come under the Supreme Administrative Court's jurisdiction for annulment may by law come under ordinary administrative courts, depending on their nature or importance. The Supreme Administrative Court has the second instance jurisdiction, as specified by law.




4. The jurisdiction of the Supreme Administrative Court shall be regulated and exercised as specifically provided by law.




5. The Public Administration shall be bound to comply with judicial decisions. The breach of this obligation shall render liable any competent agent, as specified by law. Law shall specify the measures necessary for ensuring the compliance of the Public Administration.



Article 96




1. The punishment of crimes and the adoption of all measures provided by criminal laws belong to the jurisdiction of ordinary criminal courts.




2. Statutes may: (a) assign the trial of police offences punishable by fine to authorities exercising police duties, (b) assign the trial of petty offences related to agrarian property and private disputes arising there from, to agrarian security authorities.


In both cases judgments shall be subject to appeal before the competent ordinary court; such appeal shall suspend the execution of the judgment.




3. Special statutes shall regulate matters pertaining to juvenile courts. The provisions of articles 93 paragraph 2 and 97 need not apply in this case. The judgments of these courts may be pronounced in camera.




4. Special statutes provide for:







a.
Military, naval and air force courts which shall have no jurisdiction over civilians.






b.
Prize courts.






5. The courts specified under section (a) of the previous paragraph shall be composed in majority of members of the judicial branch of the armed forces, vested with the guaranties of functional and personal independence specified in article 87 paragraph I of the Constitution. The provisions of paragraphs 2 to 4 of article 93 shall apply to the sittings and judgements of these courts. Matters pertaining to the application of provisions of this paragraph, as well as the time upon which they shall enter into force, shall be specified by law.



Article 97




1. Felonies and political crimes shall be tried by mixed jury courts composed of ordinary judges and jurors, as specified by law. The judgments of these courts shall be subject to the legal remedies specified by law.




2. Felonies and political crimes which prior to the date of entry into force of this Constitution have, by constituent acts, parliamentary resolutions and special statutes, come under the jurisdiction of courts of appeal shall continue to be tried by the said courts, as long as a statute does not transfer them to the jurisdiction of mixed jury courts.


Other felonies may be transferred to the jurisdiction of the same courts of appeal by statute.




3. Crimes of any degree committed through the press shall be under the jurisdiction of ordinary criminal courts, as specified by law.



Article 98




1. The jurisdiction of the Court of Audit pertains mainly to:







a.
The audit of the expenditures of the State as well as of local government agencies or other legal entities subject to this status by special provision of law.






b.
The audit of high financial value contracts in which contracting partner is the State or any other legal entity which in this respect is equated to the State, as specified by law.






c.
The audit of the accounts of accountable officials and of the local government agencies or other legal entities subject to the audit provided by section (a).






d.
Advisory opinions concerning Bills on pensions or on the recognition of service for granting of the right to a pension, in accordance with article 73 paragraph 2, as well as on all other matters specified by law.






e.
The drawing up and submission to Parliament of a report on the financial statement and balance sheet of the State, according to article 79 paragraph 7.






f.
The trial of disputes concerning the granting of pensions as well as the audit of accounts under section (c).






g.
The trial of cases related to liability of civil or military servants of the State, as well as of civil servants of local government agencies and of the other public law legal persons, for any loss that through intent or negligence incurred upon the State, the local government agencies or other public law legal persons.






2. The jurisdiction of the Court of Audit shall be regulated and exercised as specified by law.


The provisions of article 93 paragraphs 2 and 3 shall not be applicable in the cases specified in (a) through (d) of the preceding paragraph.




3. The judgments of the Court of Audit in the cases specified in paragraph 1 shall not be subject to the control of the Supreme Administrative Court.



Article 99




1. Suits against magistrates for faulty wrongful judgment shall be tried, as specified by law, by a special court composed of the President of the Supreme Administrative Court, as President, and one Councillor of the Supreme Administrative Court, one Supreme Civil and Criminal Court judge, one Councillor of the Court of Audit, two law professors of the law schools of the country's universities and two barristers from among the members of the Supreme Disciplinary Council for barristers, as members, all of whom shall be chosen by lot.




2. Each time, that member of the special court shall be exempted who belongs to the judicial corps or branch, the actions or omissions of a magistrate of which the court is called upon to judge. In the case of a suit against a member of the Supreme Administrative Court or a magistrate of the ordinary administrative courts, the special court shall be presided over by the President of the Supreme Civil and Criminal Court.




3. No permission shall be required to institute a suit for faulty wrongful judgement.



Article 100




1. A Special Highest Court shall be established, the jurisdiction of which shall comprise:







a.
The trial of objections in accordance with article 58.






b.
Verification of the validity and returns of a referendum held in accordance with article 44 paragraph 2.






c.
Judgment in cases involving the incompatibility or the forfeiture of office by a Member of Parliament, in accordance with article 55 paragraph 2 and article 57.






d.
Settlement of any conflict between the courts and the administrative authorities, or between the Supreme Administrative Court and the ordinary administrative courts on one hand and the civil and criminal courts on the other, or between the Court of Audit and any other court.






e.
Settlement of controversies on whether the content of a statute enacted by Parliament is contrary to the Constitution, or on the interpretation of provisions of such statute when conflicting judgments have been pronounced by the Supreme Administrative Court, the Supreme Civil and Criminal Court or the Court of Audit.






f.
The settlement of controversies related to the designation of rules of international law as generally acknowledged in accordance with article 28 paragraph 1.






2. The Court specified in paragraph 1 shall be composed of the President of the Supreme Administrative Court, the President of the Supreme Civil and Criminal Court and the President of the Court of Audit, four Councillors of the Supreme Administrative Court and four members of the Supreme Civil and Criminal Court chosen by lot for a two-year term. The Court shall be presided over by the President of the Supreme Administrative Court or the President of the Supreme Civil and Criminal Court, according to seniority.


In the cases specified under sections (d) and (e) of the preceding paragraph, the composition of the Court shall be expanded to include two law professors of the law schools of the country's universities, chosen by lot.




3. The organization and functioning of the Court, the appointment, replacement of and assistance to its members, as well as the procedure to be followed shall be determined by special statute.




4. The judgments of this Court shall be irrevocable.


Provisions of a statute declared unconstitutional shall be invalid as of the date of publication of the respective judgment, or as of the date specified by the ruling.




5. When a section of the Supreme Administrative Court or chamber of the Supreme Civil and Criminal Court or of the Court of Audit judges a provision of a statute to be contrary to the Constitution, it is bound to refer the question to the respective plenum, unless this has been judged by a previous decision of the plenum or of the Special Highest Court of this article. The plenum shall be assembled into judicial formation and shall decide definitively, as specified by law. This regulation shall also apply accordingly to the elaboration of regulatory decrees by the Supreme Administrative Court.



Article 100A


Matters relating to the establishment and functioning of the Legal Council of the State, as well as matters relating to the service status of functionaries and servants who serve therein, shall be specified by law. The competence of the Legal Council of the State pertains mainly to the judicial support and representation of the State and to the recognition of claims against it or to the settlement of disputes with the State. The provisions of article 88 paragraphs 2 and 5, and of article 90 paragraph 5, shall apply accordingly to the main staff of the Legal Council of the State.



SECTION VI. Administration



CHAPTER 1. Organization of the Administration



Article 101




1. The administration of the State shall be organized according to the principle of decentralization.




2. The administrative division of the Country shall be based on geoeconomic, social and transportation conditions.




3. Regional administrations of the State shall have general decisive authority on matters of their district. The central administrations of the State, in addition to special powers, shall have the general guidance, coordination and review of the legality of the acts of regional administrations, as specified by law.




4. The legislator and the Public Administration, when acting in their regulatory capacity, must take into consideration the special circumstances of the insular and mountainous areas caring for their development.



Article 101A




1. In cases where the establishment and functioning of an independent authority is provided by the Constitution, its members shall be appointed for a fixed tenure and shall enjoy personal and functional independence, as specified by law.




2. Matters relating to the appointment and service status of the scientific and other staff of the service that is constituted for the support and functioning of every independent authority shall be specified by law. The members of the independent authorities must possess the corresponding qualifications, as specified by law. Their selection is made by decision of the Conference of Parliamentary Chairmen seeking unanimity or in any case by the increased majority of four fifths of its members. Matters relating to the selection procedure are specified by the Standing Orders of the Parliament.




3. Matters concerning the relation between the independent authorities and the Parliament, and the manner, in which parliamentary control is exercised, are specified by the Standing Orders of the Parliament.



Article 102




1. The administration of local affairs shall be exercised by local government agencies of first and second level. For the administration of local affairs, there is a presumption of competence in favour of local government agencies. The range and categories of local affairs, as well as their allocation to each level, shall be specified by law. Law may assign to local government agencies the exercise of competences constituting mission of the State.




2. Local government agencies shall enjoy administrative and financial independence. Their authorities shall be elected by universal and secret ballot, as specified by law.




3. Law may provide for compulsory or voluntary associations of local government agencies to execute works or render services or exercise competences belonging to local government agencies; these shall be governed by elected administrations.




4. The State shall exercise the supervision of local government agencies, which shall consist exclusively in the review of the legality and shall not be allowed to impede their initiative and freedom of action. The review of legality shall be exercised as specified by law. With the exception of cases involving ipso jure forfeiture of office or suspension, disciplinary sanctions to elected administrations of local government agencies shall be imposed only with the concurrent opinion of a council composed in its majority of judges, as specified by law.




5. The State shall adopt the legislative, regulatory and fiscal measures required for ensuring the financial independence and the funds necessary to the fulfilment of the mission and exercise of the competences of local government agencies, ensuring at the same time the transparency in the management of such funds. Matters pertaining to the attribution and allocation, among local government agencies, of the taxes or duties provided in their favour and collected by the State shall be specified by law. Every transfer of competences from central or regional administrations of the State to local government also entails the transfer of the corresponding funds. Matters pertaining to the determination and collection of local revenues directly from local government agencies shall be specified by law.



CHAPTER 2. Status of Administrative Agents



Article 103




1. Civil servants shall be the executors of the will of the State and shall serve the people, owing allegiance to the Constitution and devotion to the Fatherland. The qualifications and the manner of their appointment shall be specified by law.




2. No one may be appointed to a post not provided by law. Special statutes may provide for exceptions in order to fill unforeseeable and urgent needs with personnel hired for a certain period of time on a private law contract.




3. Posts of specialized scientific and technical or auxiliary personnel provided by law, may be filled by personnel hired on private law contracts. The terms of employment and the specific guarantees under which this personnel shall be employed, shall be specified by law.




4. Civil servants holding posts provided by law shall be permanent so long as these posts exist. Their salaries shall evolve in accordance with the provisions of the law ; with the exception of those retiring upon attainment of the age limit or when dismissed by court judgement, civil servants may not be transferred without an opinion or lowered in rank or dismissed without a decision of a service council consisting of at least two-thirds of permanent civil servants.


Recourse against the decisions of these councils may be sought before the Supreme Administrative Court, as specified by law.




5. Highest civil servants holding posts outside of the civil service hierarchy, persons directly appointed on an ambassadorial rank, employees of the Presidency of the Republic and the offices of the Prime Minister, Ministers and Undersecretaries may by law be exempted from permanency.




6. The provisions of the preceding paragraphs shall apply to the staff of Parliament, which in other aspects shall be entirely subject to its Standing Orders, and to the civil servants of local government agencies and other public law legal persons.




7. Engagement of servants in the Public Administration and in the wider Public Sector, as this is defined each time, with the exception of cases under paragraph 5, shall take place either by competitive entry examination or by selection on basis of predefined and objective criteria, and shall be subject to the control of an independent authority, as specified by law.


The law may provide for special selection procedures that are subject to increased guarantees of transparency and meritocracy, or for special procedures for personnel selection to posts whose activities are subject to special constitutional guarantees or are similar to a mandate.




8. The law shall specify the conditions and duration of private law employment relations in the Public Administration and in the wider Public Sector, as this is defined each time, either to fill in posts beyond those provided for in the first section of paragraph 3, or to fill in temporary or unforeseeable and urgent needs according to the second section of paragraph 2. The law shall also specify the duties that may be undertaken by the personnel of the preceding section. Conversion by law of the employees under the first section to permanent civil servants or conversion by law of their employment contracts into contracts of unlimited duration is prohibited. The prohibitions of the present paragraph also apply to those employed on the basis of services for the performance of a specific task.




9. Law shall specify matters relating to the establishment and activities of the "Ombudsman", who functions as an independent authority.



Article 104




1. None of the employees mentioned in the preceding article may be appointed to another post of the civil service or of local government agencies or of other public law legal persons, or of public enterprises or public utility agencies. As an exception, appointment to a second post may be permitted by special statute, in compliance with the provisions of the following paragraph.




2. Additional salaries or emoluments of any kind of employees mentioned in the preceding article may not exceed the total salary received per month from their post which is provided by law.




3. No prior permission shall be required to bring to trial civil servants or employees of local government agencies or of other public corporate bodies.



CHAPTER 3. Regime of Aghion Oros (Mount Athos)



Article 105




1. The Athos peninsula extending beyond Megali Vigla and constituting the region of Aghion Oros shall, in accordance with its ancient privileged status, be a self-governed part of the Greek State, whose sovereignty thereon shall remain intact. Spiritually, Aghion Oros shall come under the direct jurisdiction of the Ecumenical Patriarchate. All persons leading a monastic life thereon acquire Greek citizenship without further formalities, upon admission as novices or monks.




2. Aghion Oros shall be governed, according to its regime, by its twenty Holy Monasteries among which the entire Athos peninsula is divided; the territory of the peninsula shall be exempt from expropriation. The administration of Aghion Oros shall be exercised by representatives of the Holy Monasteries constituting the Holy Community. No change whatsoever shall be permitted in the administrative system or in the number of Monasteries of Aghion Oros, or in their hierarchical order or in their position to their subordinate dependencies. Heterodox or schismatic persons shall be prohibited from dwelling thereon.




3. The determination in detail of the regimes of the Aghion Oros entities and the manner of operation thereof is effected by the Charter of Aghion Oros which, with the cooperation of the State representative, shall be drawn up and voted by the twenty Holy Monasteries and ratified by the Ecumenical Patriarchate and the Parliament of the Hellenes.




4. Faithful observance of the regimes of the Aghion Oros entities shall in the spiritual field be under the supreme supervision of the Ecumenical Patriarchate, and, in the administrative, under the supervision of the State, which shall also be exclusively responsible for safeguarding public order and security.




5. The afore-mentioned powers of the State shall be exercised through a governor whose rights and duties shall be determined by law.


The law shall likewise determine the judicial power exercised by the monastic authorities and the Holy Community, as well as the customs and taxation privileges of Aghion Oros.



PART 4. Special, Final and Transitory Provisions



SECTION I. Special Provisions



Article 106




1. In order to consolidate social peace and protect the general interest, the State shall plan and coordinate economic activity in the Country, aiming at safeguarding the economic development of all sectors of the national economy. The State shall take all measures necessary to develop sources of national wealth in the atmosphere, in underground and underwater deposits, and to promote regional development and to further especially the economy of mountainous, insular and frontier areas.




2. Private economic initiative shall not be permitted to develop at the expense of freedom and human dignity, or to the detriment of the national economy.




3. With the reservation of the protection provided in article 107 in connection with the re-export of foreign capital, the law may regulate the acquisition by purchase of enterprises or the compulsory participation therein of the State or other public agencies, in the event these enterprises are of the nature of a monopoly or are of vital importance to the development of sources of national wealth or are primarily intended to offer services to the community as a whole.




4. The cost of purchase or the counterpart to the compulsory participation of the State or other public agencies must indispensably be determined by a court and must be in full, so as to correspond to the value of the purchased enterprise or the participation therein.




5. A shareholder, partner or owner of an enterprise, the control of which devolves upon the State or upon an agency controlled by the State as a result of compulsory participation in accordance with paragraph 3, shall be entitled to request the purchase of his share in the enterprise, as specified by law.




6. The law may specify matters pertaining to the contribution to the State expenditure by beneficiaries from the execution of public utility works or works of a more general significance for the economic development of the Country.



Interpretative clause


The value specified in paragraph 4 does not include such value as is due to the monopolistic nature of the enterprise.



Article 107




1. Legislation enjoying legal force higher than that of statutes, enacted before April 21, 1967, pertaining to the protection of foreign capital shall continue to enjoy such legal force and shall be applicable to capital imported henceforth.


The same legal force is enjoyed by the provisions of Chapters A through D of Section A of Statute 27/1975 "on the taxation of ships, compulsory contributions for the development of the merchant marine, establishment of foreign shipping companies and regulation of related matters".




2. A statute, to be promulgated once and for all within three months of the date of entry into force of this Constitution, shall specify the terms and the procedure for the revision or cancellation of administrative acts approving investments in application of legislative decree 2687/1953 and issued in any form whatsoever, or agreements contracted on investment of foreign capital between April 21, 1967 and July 23, 1974, with the exception of those pertaining to the registration of ships under the Greek flag.



Article 108




1. The State must take care for emigrant Greeks and for the maintenance of their ties with the Fatherland. The State shall also attend to the education, the social and professional advancement of Greeks working outside the State.




2. Law shall specify matters relating to the organisation, operation and competences of the Council of Hellenes Abroad, whose mission is the expression of all communities of Hellenes across the world.



Article 109




1. Alteration of the contents or terms of a will, codicil or donation as to the provisions benefiting the State or a charitable cause is prohibited.




2. Exceptionally, a more beneficial use or disposal of a bequest or donation, for the same or for another charitable cause in the area designated by the donor or the testator, or in the greater district thereabout, shall be permitted, as specified by law, after it is certified by a court judgement that for any reason whatsoever, the will of the donor or the testator cannot be fulfilled, either in whole or to its greatest extent as well as if it can be more fully satisfied by the change of use.




3. Law shall specify matters relating to the compilation of a register of bequeaths or devises in general and by region, to the registration and classification of their property, to the administration and management of each bequeath or devise in accordance with the will of the devisor or donor, and any other relevant issue.



SECTION II. Revision of the Constitution



Article 110




1. The provisions of the Constitution shall be subject to revision with the exception of those which determine the form of government as a Parliamentary Republic and those of articles 2 paragraph 1, 4 paragraphs 1, 4 and 7 , 5 paragraphs 1 and 3, 13 paragraph 1, and 26.




2. The need for revision of the Constitution shall be ascertained by a resolution of Parliament adopted, on the proposal of not less than fifty Members of Parliament, by a three-fifths majority of the total number of its members in two ballots, held at least one month apart. This resolution shall define specifically the provisions to be revised.




3. Upon a resolution by Parliament on the revision of the Constitution, the next Parliament shall, in the course of its opening session, decide on the provisions to be revised by an absolute majority of the total number of its members.




4. Should a proposal for revision of the Constitution receive the majority of the votes of the total number of members but not the three-fifths majority specified in paragraph 2, the next Parliament may, in its opening session, decide on the provisions to be revised by a three-fifths majority of the total number of its members.




5. Every duly voted revision of provisions of the Constitution shall be published in the Government Gazette within ten days of its adoption by Parliament and shall come into force through a special parliamentary resolution.




6. Revision of the Constitution is not permitted before the lapse of five years from the completion of a previous revision.



SECTION III. Transitory Provisions



Article 111




1. All provisions of statutes or of administrative acts of a regulatory nature which are contrary to the Constitution are abolished as of the date the Constitution comes into force.




2. Constituent acts promulgated between July 24, 1974 and the convocation of the Fifth Revisionary Parliament, as well as parliamentary resolutions thereof shall continue to be in force even if their provisions are contrary to the Constitution: they can be amended or abolished by statute. As of the date of coming into force of the Constitution, the provision of article 8 of the constituent act of September 3, 1974 concerning the retirement age limit for professors of university level institutions is abolished.




3. Article 2 of the presidential decree 700 of October 9, 1974 "on the partial re-enactment of articles 5, 6, 8, 10, 12, 14, 95, and 97 of the Constitution and the lifting of the statute "on a state of siege" and Legislative Decree 167 of November 16, 1974 "on granting of the legal remedy of appeal against the judgments of the military tribunal", shall remain in force, allowing for their amendment or abolition by statute.




4. The parliamentary resolution of April 16/29, 1952 shall remain in force for six months from the date of coming into force of this Constitution. Within this time-limit, the amendment, completion or abolition by statute of the constituent acts and resolutions referred to in article 3 paragraph I of the aforementioned resolution shall be permitted, as well as the maintenance of some of these, in whole or in part, even after the lapse of this time-limit, on condition that the provisions amended, completed or remaining in force cannot be contrary to this Constitution.




5. Greeks deprived in any manner whatsoever of their citizenship prior to the coming into force of this Constitution shall re-acquire it upon a decision by special committees of magistrates as specified by law.




6. The provision of article 19 of legislative decree 3370/1955 <<on sanctioning of the Code of Greek citizenship>> shall remain in force until it is repealed by law.



Article 112




1. On matters where provisions of this Constitution explicitly require the promulgation of a statute to regulate them, the statutes or the administrative acts of a regulatory nature which are in force, as the case may be, at the time this Constitution comes into force, shall remain in force until the statute shall be promulgated, with the exception of those which are contrary to the provisions of the Constitution.




2. The provisions of article 109 paragraph 2 and 79 paragraph 8 shall enter into force as of the date of the coming into force of each of the statutes especially provided therein which must be promulgated at the latest by the end of the year 1976. Until the statute provided for in article 109 paragraph 2 comes into force, the already existing constitutional and legislative regulation at the time this Constitution enters into force shall continue to be applicable.




3. Constituent Act of October 5, 1974, which shall remain in force, shall be construed as meaning that the suspension of the exercise of the duties of professors as of their election as Members of Parliament shall not, throughout the duration of the present parliamentary term, be extended to include teaching, research, authorship, and scientific work in laboratories and classrooms of the respective schools; but the participation of these professors in the administration of schools and in the election of teaching personnel in general or in the examination of students shall be excluded.




4. The application of article 16 paragraph 3, on the number of years of compulsory education, shall be fulfilled by means of a statute, within five years of the coming into force of this Constitution.



Article 113


The Standing Orders of Parliament, the parliamentary resolutions pertaining thereto and the statutes specifying the manner in which Parliament shall function, shall continue to be in force pending the date of enactment of the new Standing Orders, with the exception of those which are contrary to the provisions of this Constitution.


As to the function of the Sections of Parliament provided by articles 70 and 71 of the Constitution, the provisions of the last Standing Orders regulating the work of the Special Legislative Committee of article 35 of the Constitution of January 1, 1952 shall apply in a supplementary manner, as provided by article 3 of parliamentary resolution A' dated December 14, 1974. Pending the enactment of the new Standing Orders the Committee of article 71 of the Constitution shall be composed of sixty regular members and thirty alternate, to be selected by the Speaker from among all parties and groups, in proportion to their strength. In case of dispute, prior to the publication of the new Standing Orders, on the provisions to be applied, the Plenum or the Section of Parliament in the operation of which the question has arisen shall decide.



Article 114




1. The election of the first President of the Republic must take place within two months of the publication of this Constitution at the latest, in a special session of Parliament, to be called by the Speaker at least five days in advance; the provisions of the Standing Orders as to the election of the Speaker shall be analogously applied.


The President to be elected shall assume the discharge of his duties upon being sworn in, within five days of his election at the latest.


The statute specified in article 49 paragraph 5 on the regulation of matters related to the liabilities of the President of the Republic must be promulgated before December 31, 1975.


Pending the enactment of the statute specified in article 33 paragraph 3, matters defined therein shall be regulated by the provisions pertaining to the provisional President of the Republic.




2. As of the date of enactment of this Constitution and until the President of the Republic to be elected assumes the discharge of his duties, the provisional President of the Republic shall exercise the authority vested in the President by the Constitution, with the restrictions specified in article 2 of parliamentary resolution B' of the Fifth Revisionary Parliament dated December 24, 1974.



Article 115




1. Pending the enactment of the statute provided in article 86 paragraph 1, the standing provisions on prosecution, interrogation and trial of acts and omissions specified in article 49 paragraph 1 and article 85 shall be applicable.




2. Pending the entry into force of the statute provided by article 99, suits for faulty wrongful judgment shall be tried by the court provided under article 110 of the Constitution of January 1, 1952, and in accordance with the procedure effective at the time of publication of this Constitution.




3. Pending the entry into force of the statute provided by the article 87 paragraph 3 and the establishment of the judicial and disciplinary committees provided under article 90 paragraphs 1 and 2 and article 91, the relevant provisions valid at the time of the entry into force of this Constitution shall remain in force. The statuses on the above matters must be promulgated not later than one year from the date of coming into force of this Constitution.




4. Pending the entry into force of the statuses provided under article 92, the provisions existing at the time this Constitution enters into force shall remain in force. The said statuses must be promulgated not later than one year from the date of coming into force of this Constitution.



Article 116




1. Existing provisions contrary to article 4 paragraph 2 shall remain in force pending their abolition by statute not later than December 31, 1982.




2. Adoption of positive measures for promoting equality between men and women does not constitute discrimination on grounds of sex. The State shall take measures for the elimination of inequalities actually existing, in particular to the detriment of women.




3. Ministerial decisions of a regulatory nature as well as provisions of collective agreements or arbitration decisions fixing the remuneration for employment which are contrary to the provisions of article 22 paragraph 1 shall remain in force until they are replaced not later than three years from the date of entry into force of this Constitution.



Article 117




1. Laws issued before April 21, 1967, in application of article 104 of the Constitution of January 1, 1952 shall be deemed not to be contrary to this Constitution and shall remain in force.




2. Notwithstanding article 17, the legislative regulation and dissolution of existing leases of farms and other land onuses, the purchase of bare ownership by long leasers of long leased plots and the abrogation of peculiar real property relationships shall be permitted.




3. Public or private forests or forest expanses which have been destroyed or are being destroyed by fire or have otherwise been de ed or are being deforested, shall not thereby relinquish their previous designation and shall compulsorily be proclaimed reforestable, the possibility of their disposal for other uses being excluded.




4. The expropriation of forests and forest expanses owned by individuals or by private or public law legal persons shall be permitted only in cases benefiting the State, in accordance with the provisions of article 17, for reasons of public utility; but their designation as forests shall not be altered.




5. The expropriations which have been declared or are being declared until the existing statutes on expropriation have been adapted to this Constitution, shall be governed by provisions in force at the time of their declaration.




6. Paragraphs 3 and 5 of article 24 shall be applicable to residential areas which have been designated or are being reformed as such as of the coming into force of the laws provided for therein.




7. The revised provision of the first section of paragraph 4 of article 17 shall come into force upon entry into force of the corresponding implementing law and in any case as of 1.1.2002.



Article 118




1. As of the date of entry into force of this Constitution magistrates from the rank of president or public prosecutor of the Court of Appeals and up or of corresponding ranks, shall retire from service, as before that time, upon attainment of the age of seventy years; this age limit shall annually be lowered by one year until the age of sixty-seven years, beginning in 1977.




2. Highest magistrates who were not in service at the time the constituent act of September 4/5, 1974 ´on the restoration of order and harmony in the judicial branch>> came into force and who were demoted on that basis, due to the time at which their promotion was made and against whom the disciplinary prosecution specified in article 6 of the said constituent act was not initiated, shall be compulsorily committed by the competent Minister to the Highest Disciplinary Council, within three months of the coming into force of this Constitution.


The Highest Disciplinary Council shall decide whether the conditions of promotion have reduced the prestige and the special position in the service of the promoted person and shall by final decision rule on re-acquisition or not of the automatically forfeited rank and the rights attached thereto, the retroactive payment of salary or pension being however excluded.


The decision must be pronounced within three months of committal.


The closest living relatives of a magistrates having been demoted and deceased, may exercise all the rights accorded to persons under disciplinary trial before the Highest Disciplinary Council.




3. Pending the publication of the law provided under article 101 paragraph 3, provisions in force pertaining to the distribution of authority between central and regional services shall continue to be applied. These provisions may be amended by the transfer of special authority from central to regional services.




4. The revised provisions of paragraphs 2 and 3 under article 89 shall come into force upon entry into force of the corresponding implementing law and in any case as of 1.1.2002.




5. The presidents of the supreme courts, the Public Prosecutor of the Supreme Civil and Criminal Court, the general commissioners of administrative courts and of the Court of Audit, as well as the President of the Legal Council of the State who are in service at the time of entry into force of the revised provision of paragraph 5 of article 90, shall retire, as provided by paragraph 5 of article 88.




6. Exceptions from the competence of the Highest Personnel Selection Council provided for or maintained in statute 2190/1994, as in force, continue to apply.




7. Legislative regulations concerning the finalisation of the service status for staff coming under paragraph 8 of article 103 continue to apply until the relevant procedures are completed.



Article 119




1. The inadmissibility of petitions for annulment of acts issued between April 21, 1967 and July 23, 1974, irrespective of the way it operated, may be lifted by statute regardless of whether or not such a petition had been submitted; in no case, however, may retroactive wages be paid to persons who prevail through this legal remedy.




2. Military or civil servants who by law have been restored ipso jure to the public posts they occupied and who have become Members of Parliament, may within an eight-day limit state their choice between their parliamentary office and their public post.



SECTION IV. Final Provision



Article 120




1. This Constitution, voted by the Fifth Revisionary Parliament of the Hellenes, is signed by its Speaker and published by the provisional President of the Republic in the Government Gazette by decree countersigned by the Cabinet and shall enter into force on the eleventh of June 1975.




2. Respect towards the Constitution and the law concurrent thereto, and devotion to the Fatherland and to Democracy constitute a fundamental duty of all Greeks.




3. Usurpation, in any way whatsoever, of popular sovereignty and of powers deriving therefrom shall be prosecuted upon restoration of the lawful authority; the limitation from which punishment for the crime is barred shall begin as of the restoration of lawful authority.




4. Observance of the constitution is entrusted to the patriotism of the Greeks who shall have the right and the duty to resist by all possible means against anyone who attempts the violent abolition of the Constitution.

